 OLYMPIA PLASTICS CORP.Olympia Plastics Corp. and Rubberized Novelty &Plastic Fabric Workers' Union, Local 98, Inter-national Ladies' Garment Workers' Union,AFL-CIO. Cases 29-CA-8439-2, 29-CA-8581,29-CA-8619, 29-CA-8949, and 29-RC-52051March 22, 1983DECISION, ORDER, ANDCERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn August 9, 1982, Administrative Law JudgeSteven B. Fish issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2recommendations, and conclusions3of the Admin-istrative Law Judge and to adopt his recommendedOrder, as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Olympia Plastics Corp., Brooklyn, New York, itsofficers, agents, successors, and assigns, shall takeI Amalgamated Union, Local 5 was permitted to intervene in this pro-ceeding.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.·In adopting the Administrative Law Judge's finding that Respond-ent's no-solicitation rule was overly broad, Member Hunter relies on hisconcurring and dissenting opinion in Intermedics Inc. and SurgitronicsCorporation. a wholly owned subsidiary of Intermedics Inc., 262 NLRB1407 (1982).4 In his recommended Order, the Administrative Law Judge providedthat the backpay due employee Sterling because of his unlawful dis-charge, and the backpay due employees Thompson, Ellis, Arroyo, andPowell because of Respondent's unlawful change of its lunch break pro-cedures and reduction of work and overtime, were to be computed in themanner set forth in F W. Woolworth Company, 90 NLRB 289 (1950). Weshall modify the Administrative Law Judge's Order so as to apply the FW Woolworth formula in computing Sterling's backpay and to apply OgleProtection Service. Inc.. and James L Ogle, an Individual, 183 NLRB 682(1970), in computing the backpay due the other discriminatees. Interestfor all the discriminatees shall be as prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).266 NLRB No. 96the action set forth in the said recommendedOrder, as so modified:Substitute the following for paragraph 2(c):"(c) Make whole employee Gifford Sterling forany loss of pay he may have suffered by reason ofthe discrimination against him in the manner setforth in F W Woolworth Company, 90 NLRB 289(1950). Make whole employees Michael Thompson,Daniel Ellis, Israel Arroyo, and Edwin Powell forany losses of pay they may have suffered by reasonof the discrimination against them in the mannerset forth in Ogle Protection Service, Inc., and JamesL. Ogle, an Individual, 183 NLRB 682 (1970). Inter-est on the backpay to all discriminatees shall be asprescribed in Florida Steel Corporation, 231 NLRB651 (1977). See, generally, Isis Plumbing & HeatingCo., 138 NLRB 716 (1962)."IT IS FURTHER ORDERED that the complaint inCase 29-CA-8949 be, and it hereby is, dismissed.IT IS FURTHER ORDERED that the challenge tothe ballot of Issac Hersko in Case 29-RC-5205 be,and it hereby is, sustained.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Rubberized Novelty &Plastic Fabric Workers' Union, Local 98, Interna-tional Ladies' Garment Workers' Union, AFL-CIO, and that, pursuant to Section 9(a) of the Na-tional Labor Relations Act, as amended, the saidlabor organization is the exclusive representative ofall the employees in the following appropriate unitfor purposes of collective bargaining in respect torates of pay, wages, hours of employment, or otherconditions of employment:All full time and regular part time productionand maintenance employees, including ship-ping and receiving employees employed by theEmployer, excluding all office clerical employ-ees, guards and supervisors as defined in theAct.DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: Pursuantto charges filed by Rubberized Novelty & Plastic FabricWorkers' Union, Local 98, International Ladies' Gar-ment Workers' Union, AFL-CIO, herein called Petition-er, Charging Party, or Local 98, the Regional Directorfor Region 29, herein called the Regional Director, onJanuary 8, 1981,1 issued a complaint and notice of hear-ing in Case 29-CA-8439-2, alleging in substance thatOlympia Plastics Corp., herein called Respondent or theAll dates hereinafter referred are in 1981 unless otherwise indicated.519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer, violated Section 8(a)(1) and (3) of the Act bygiving the impression of, and keeping under surveillancethe activities of, its employees on behalf of Local 98,threatening its employees with discharge because of theiractivities on-behalf of Local 98, informing its employeesthat it would be futile for them to select Local 98 astheir bargaining representative, and by laying off andfailing to reinstate its employee Gifford Sterling becausesaid employee joined and assisted Local 98.On January 30, the Regional Director issued a Reporton Challenged Ballots and an order consolidating casesand notice of hearing, consolidating for hearing Case 29-CA-8439-2 with Case 29-RC-5205, which involves de-terminative challenges on the supervisory status of IsaacHersko and Frank Magnotta, with respect to an electionconducted involving Local 98, the Employer, and Amal-gamated Union, Local 5, herein called Local 5 or the In-tervenor.On March 31, the Regional Director issued an orderconsolidating cases and complaint and notice of hearingin Cases 29-CA-8581 and 29-CA-8619, alleging that Re-spondent violated Section 8(a)(1) of the Act by threaten-ing its employees with discharge if they became or re-mained members of Local 98, informing its employeesthat it would be futile to select Local 98, and offeringand promising its employees wage increases and vaca-tions to induce them to refrain from supporting Local 98.The complaint also alleges that Respondent violatedSection 8(a)(l) and (3) of the Act by harassing its em-ployees by forbidding its employees to take their coffee-breaks in the place where they had previously been per-mitted to take such breaks, by denying Israel Arroyo apay increase, bonus, and other benefits, and by providingemployees with less employment than they previouslyhad received because said employees joined and assistedLocal 98.On April 23 the Regional Director consolidated Cases29-RC-5205, 29-CA-8439-2, 29-CA-8581, and 29-CA-8619.A hearing was held before me in Brooklyn, NewYork, with respect to the above-entitled cases on May 4,6, 7, and 8. At the opening of the hearing, I permittedthe General Counsel to amend the complaint to allegethat Respondent violated Section 8(a)(1) and (2) of theAct by urging its employees to vote for Local 5 ratherthan Local 98 in the January 9, 1981, election. Addition-ally, the General Counsel amended the complaint toallege that the harassment and closer supervision of em-ployees alleged to be violative of Section 8(a)(3) of theAct also were in reprisal for testimony and charges filedunder the Act and in violation of Section 8(a)(4) of theAct as well.On July 29 the Regional Director issued a complaintand notice of hearing in Case 29-CA-8949, alleging thatRespondent violated Section 8(a)(1), (3), and (4) of theAct by issuing a warning to its employee Israel Arroyo,imposing more arduous working conditions upon its em-ployees, and discharging its employees Daniel Ellis andEdwin Powell, because they had joined and assisted theUnion and had appeared and given testimony in Cases29-RC-5205, 29-CA-8439-2, 29-CA-8581, and 29-CA-8619.Subsequently, pursuant to a motion filed by the Gener-al Counsel, I issued an Order on September 11 reopeningthe hearing on the prior cases and consolidated said casesfor hearing with Case 29-CA-8949.The reopened hearing was heard before me in NewYork, New York, on October 26, 27, 28, and 29. Duringthe course of the reopened hearing, the General Counselfurther amended the complaint to allege that Respondentviolated Section 8(a)(1) and (4) of the Act by attemptingto condition the reemployment of Arroyo upon Arroyo'srecanting his testimony that he had previously given, andtestimony that he had furnished to the NLRB in variousaffidavits.A brief has been received from Respondent. Counselfor the General Counsel submitted a letter in lieu of aformal brief.Upon careful consideration of the entire record, thebrief, and letter submitted by the parties, including myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONRespondent is a New York corporation, with its prin-cipal place of business located in Brooklyn, New York,where it is engaged in the manufacture, sale, and distri-bution of plastic bags and related products. During thepast year, Respondent manufactured, sold, and distribut-ed at its plant, products valued in excess of $50,000 di-rectly to firms located in States outside the State of NewYork, It is admitted and I so find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.It is further admitted and I also find that Local 5 andLocal 98 are labor organizations within the meaning ofSection 2(5) of the Act.11. FACTS-CASES 29-RC-5205, 29-CA-8439-2, 29-CA-8581, AND 29-CA-8619A. Organizational Activity at RespondentRespondent is a closely held corporation, whollyowned by Henry Herbst, its president, and his wife whoare its sole officers and directors. It began operations in1972, and was incorporated in 1976.On January 6, 1976, Respondent entered into a collec-tive-bargaining agreement with Local 5 encompassing abargaining unit consisting of all of its employees, exclud-ing supervisors, clericals, and guards. The contract's ex-piration date was January 5, 1979, and it contained aunion-security clause, clauses providing for vacations,holidays, wages, welfare payments, checkoff arbitration,and paid sick leave. On January 9, 1979, the parties ex-ecuted a one-page document, amending the prior agree-ment to retain all the terms included thereof, and provid-ing for raises in wages and welfare fund contributions,and extending the expiration date to January 5, 1982.The record reflects that the above contract for allpractical purposes was not enforced with respect to Re-spondent's employees. Thus, employees Gifford Sterling,520 OLYMPIA PLASTICS CORP.Edwin Powell, Daniel Ellis, Michael Thompson, andIsrael Arroyo, who were hired on various dates between1976 and 1979, were never members of Local 5, werenot told about Local 5 when they were hired, and heardnothing about Local 5 until the fall of 1980, after Local98 began to organize Respondent's employees.2In addition, the record discloses that Local 5 neverfiled or processed any grievances and did not have ashop steward at Respondent's premises. Herbst admittedin his affidavit and the record confirms that he had nevergone by the contract with respect to wages and that heunilaterally determines the wages of his employees, andwhen and to whom wage increases should be granted.Additionally, the record discloses that employees werenot 'paid for sick days as per the contract.In late 1980, Carlos Quinon, an official of Local 5, in-formed Herbst that employees were not receiving sickpay under the contract. Herbst replied that the employ-ees who were not receiving sick pay were not in theUnion. Quinon replied that the employees were entitledto the sick pay and the conversation concluded.3In July 1980, Magdalena Jean Pierre, an organizer forLocal 98, met with some of Respondent's employees, ablock and a half away from the plant. She ascertainedfrom them that, insofar as they were aware, there was nounion then representing these employees, and obtainedauthorization cards from these workers. The employeeswere Thompson, Sterling, Ellis,4Powell, and OtisHudson.A few weeks after these cards were signed, Thompsonwas confronted by Frank Magnotta on the job. Magnottasaid to Thompson that he had heard that the men weretrying to get a union in the Company, but it would notwork. Thompson did not reply and the conversationended. 5Over the next several months, Jean Pierre met withemployees from time to time, always away from theplant. During this period of time, the employees wouldtalk about the Union during lunch hour, but no supervi-sors or alleged supervisors were present during any ofthese discussions. In fact, the employees made it a pointnot to discuss the Union whenever Hersko or Magnottawere around.Because of internal union vacation scheduling, Local98 made no attempt to contact Respondent until October1980. On October 26, Respondent received a letter datedOctober 24 from Local 98, claiming that it represents amajority of Respondent's employees, and requesting rec-s In the fall of 1980, Respondent also employed Benny Weiler, whoworked in the bag making department with these five workers. Respond-ent also employed Texas Clamp who worked in the printing departmentwith Frank Magnotta. Although Weiler and Clamp, both clearly mem-bers of the bargaining unit, testified on behalf of Respondent, they gaveno testimony on the subject of whether they were members of or wereaware of Local 5. Respondent also employed Magnotta and IsaacHersko, both alleged by the General Counsel to be supervisors within themeaning of the Act, and whose supervisory status will be discussed indetail infra. Both Magnotta and Hersko testified to being members ofLocal 5, and in fact insofar as this record discloses were the only Local 5members employed by Respondent in the fall of 1980.3 The above finding is derived from Herbst's affidavit.4 Ellis was also known as Lester Macalman.I As noted, Magnotta's supervisory status will be discussed in detailinfr.ognition and bargaining. The record discloses no replyby Respondent to this letter.On October 30, 1980, Local 98 filed a petition in Case29-RC-5205 seeking to represent Respondent's employ-ees. The record does not disclose the date that the peti-tion was received by Respondent.Local 98 scheduled a meeting of Respondent's employ-ees for the evening of November 6, 1980, at MacDon-ald's restaurant, which is located half a mile away fromthe plant. The employees had discussed the holding ofthis meeting at the plant prior to its being held but againdid not discuss the subject when Hersko, Herbst, orMagnotta were present or in the area.About 6 p.m; Powell and Thompson left the plant to-gether. As they were leaving they noticed a car parkedacross the street from the plant, about 50 feet away.Inside this car, which was unmarked, sat Jean Pierre, theLocal 98 organizer. They also observed Hersko andMagnotta standing outside the plant at the foot of thedoor looking towards Jean Pierre's car. Accordingly,Thompson and Powell walked in the other direction togo to the meeting. Sterling came out of the plant a fewminutes later and walked directly to Jean Pierre's car,got in, and they drove to the meeting.6Hersko and Magnotta observed Sterling walk over tothe car, get in, and drive away. This incident was thefirst time that Jean Pierre was present outside Respond-ent's plant, and the record discloses no evidence thatHersko or Magnotta had ever seen her before, or wereaware that she was a representative of Local 98 or anylabor organization.Powell, Thompson, and Sterling met with Jean Pierreand Local 98's attorney at the MacDonald's restaurantthat evening.The next morning, at 9:30 a.m., Respondent received atelegram from Local 98. The telegram advised that thefollowing employees have signed authorization cards forLocal 98 designating the Union as their collective-bar-gaining representative. The employees named werePowell, Sterling, Ellis, Thompson, and Otis Hudson.7The telegram goes on to say that it is a violation of Fed-eral law to discriminate against employees because oftheir union activity and that any violations of Federallabor law will immediately be brought to the attention ofthe National Labor Relations Board.B. The Layoff of Gifford SterlingAs noted above, at 9:30 a.m. on November 7, 1980,Respondent received a telegram from Local 98 indicat-ing that five employees including Sterling had signed au-thorization cards for that Union.At the end of the workday on November 7, Herskocalled Sterling into Hersko's office and informed himthat work was slow and that he was laid off. Hersko in-structed Sterling to call the next Wednesday to see ifanything turned up, but that he should not be disappoint-ed if nothing turned up. The next Wednesday, November12, Sterling went to the plant and asked Hersko if work6 Sterling had previously arranged with Jean Pierre to be picked up byher to drive to the meeting.7 In fact, Hudson had been terminated on or about mid-July 1980.521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad picked up. Hersko replied that, "things do not workout yet," and instructed Sterling to call the next week.The next week Sterling visited the plant again. Herskoasked him why he did not call, and Sterling replied thathe was in the area so he came in. Again Hersko told himthings did not work out.A week later, Sterling called on the phone and againspoke to Hersko. Hersko this time replied that thingswere still slow and that Sterling was "permanently laidoff for the time being as there looked to be no improve-ment in the near future in work." He also suggested thatif Sterling could find himself something else he shoulddo it.Herbst testified that the first knowledge he had aboutany union activities at the plant came when he receivedthe letter from Local 98 on October 26. Herbst testifiedthat at that time he did not know who had signed cards,but that he had an idea. Initially when asked, Herbst re-sponded that he did not suspect that Sterling had signeda card. He went on to say, "Well, I suspected certainemployees. But Gifford Sterling would be the last one Iwould suspect that he would be any ringleader oranyone who would instigate the whole idea."When asked if he was shocked when he saw Sterling'sname on the telegram of November 7 as a union signer,Herbst testified, "I wasn't shocked because I knew thathe would be part of the clan ... ."Herbst did not explain what he meant by the expres-sion, "part of the clan," but, upon further interrogation,his meaning became apparent. Thus, when asked againabout which employees he suspected of involvementwith Local 98, he responded Powell, Sterling, and therest of the witnesses who had testified at the instant hear-ing on behalf of the General Counsel." When asked forthe basis of his feelings, he answered that he could notbelieve that any others would be dissatisfied with condi-tions at the plant, and that he believed that these em-ployees thought Respondent practiced some sort of dis-crimination in its dealings with employees.I would note in this connection that Thompson,Powell, Ellis, and Sterling are black and Arroyo isPuerto Rican. The remaining employees and alleged su-pervisors of Respondent were white. Herbst further testi-fied that there developed "a certain hatred amongst theemployees." It is thus clear and I so find that Herbst as-sociated the support for Local 98 with the black andPuerto Rican employees employed by Respondent in itsbagmaking department.This conclusion is further reinforced by the testimonyof Arroyo, Herbst, and Hersko, concerning remarks al-legedly made by Herbst to Hersko, and overheard byArroyo. Arroyo testified that shortly after the election inJanuary 1981, while he was standing at his machine, heoverheard Herbst tell Hersko that the Union was causingproblems, and the best thing from now on would be tohire only Jews, that Jews would not bring this kind ofproblem. (Herbst and Hersko are both Jewish.) Herbstand Hersko deny that such a comment was made, and,although I was not impressed with their credibility in anumber of areas of their testimony, to be detailed moreI This would include Ellis, Thompson, and Arroyo as well.fully infra, in this instance I credit their denials, and findthat no such statement was made. I note that Arroyo tes-tified that the remark was made in English, while admit-ting that Herbst and Hersko often speak in Yiddish whentalking to themselves. Arroyo then testified rather ludi-crously that they do not speak Yiddish much aroundArroyo, because he understands a few words. Thus,Arroyo would have us believe that Herbst made this ob-viously damaging remark in English, where Arroyocould clearly understand, since his English is muchbetter than his understanding of a few Yiddish words.Moreover, Arroyo testified that Powell was standingright next to him at the time, and must have overheardthe comment. However, Powell, who testified as theGeneral Counsel's witness, did not corroborate Arroyo'stestimony as to this very significant statement. Addition-ally, in his pre-trial affidavit, Arroyo claimed that thiscomment was made to Hersko "in front of everyone."Yet no one else testified to hearing such a remark beingmade. Accordingly, I conclude that Herbst did not makesuch a statement, but that Arroyo's testimony on thisissue was reflective of his and perhaps other employees'perception that Respondent discriminates on racial or re-ligious grounds. Although this record does not supportsuch a conclusion, and I make no finding in this regard, Ido find as noted above that Herbst being aware of such aperception among some of his employees, believed, cor-rectly as it turned out, that his black and Puerto Ricanemployees formed the nucleus of Local 98's support inthe shop. I also find, based on Herbst's own vacillatingtestimony, that, although he did suspect the possible in-volvement of Sterling with Local 98, he was uncertain asto Sterling's role. I believe that he was somewhat hope-ful that Sterling was not in fact a Local 98 supporter andthat he was disappointed and somewhat surprised tolearn on November 7, when he received the telegramfrom the Union, that Sterling had in fact been a Local 98card signer.Sterling was hired in March 1979 as a packer. At thattime, Respondent's business was substantially devoted toimporting plastic bags and repacking the bags into small-er packages for sale to its customers. Thus, most of itsemployees at this time were classified as packers, includ-ing Sterling. During 1979, the packing operations dwin-dled, and Respondent laid off all of the employees classi-fied as packers, with the exception of Sterling.As of 1980, Respondent was engaged almost exclusive-ly in manufacturing operations. Sterling, who Respond-ent felt had been the best worker among the packers,was retained to perform the small amount of packingwork available and to become a permanent floorboy orhelper. His job functions included cleaning up the shopand the office, taking out the garbage, running errands,sorting boxes, making sure the boxes near the machinesare in line, helping the machine operators by bringingthem boxes, when necessary, helping Hersko in shippingand receiving, and assisting in the printing departmentwhen called upon. In the printing department he wouldhelp Clamp and Magnotta cleaning up the presses, washout pans, and help lift the heavy rolls onto the machines.522 OLYMPIA PLASTICS CORP.Respondent tried Sterling in early 1980 as a machineoperator on the more complicated machines, but foundhim to be incapable of operating them properly. Sterlingwould be assigned to operate the less complicated #10machine on the average of 5-10 hours per week, andwould occasionally in emergency situations be assignedto take bags on and off other machines which had beenset up by Hersko.Respondent claims through its witnesses, Herbst andHersko, that there was simply insufficient work availableto justify Sterling's retention on or after November 7.Herbst testified that Hersko informed him on or aboutNovember 3, 1980, that there was not enough workavailable for Sterling to perform. Herbst allegedly re-plied that he would wait and see what was going tohappen. Herbst then allegedly considered the matterduring that week, and instructed Hersko to inform Ster-ling that he was to be laid off at the end of the day onNovember 7.Hersko testified that work got quieter and quieterduring the last couple of weeks before Sterling's layoff,and that "Mr. Herbst for some reason did not want tolay him off. He told me let him help you out, you know,shipping receiving, wherever you need him, he'll helpout." He testified further that 2-3 weeks before thelayoff things were busy in shipping and receiving andthere was work for Sterling but then he went back to be-coming a floorboy. Hersko denies suggesting to Herbstthat there was not enough work available for Sterling toperform. Rather he recalls that Herbst asked him if therewas work available in shipping and receiving for Sterlingand he said no. He denies discussing with Herbst thegeneral availability of work for Sterling.Respondent also adduced testimony that in June andJuly 1980 they were operating eight to nine machineswhile in November, they were down to operating five orsix machines. This evidence, according to Respondent,corroborates the testimony of Herbst as to the lack ofavailable work for Sterling. Respondent produced norecords or other documentary evidence relative to thissubject. In addition, no testimony was adduced as towhat was different about November 7 as opposed to anyother dates between then and June and July when therewere more machines in operation.In fact the only records introduced into the recordwere production and payroll records of Respondent sub-mitted by the General Counsel. The payroll recordsshow that, despite the alleged difference in the amountof machines in operation, Respondent's complement ofemployees from March 12, 1980, to the date of Sterling'slayoff remained the same.9The General Counsel computed the number of ma-chine days per week by using Respondent's weekly pro-duction records and the hours worked chart. These cal-culations are set forth below:·Thus, the records show seven employees plus Magnotta and Hersko,and a brief period in September 1980 when Morris Magnotta., Frank'sson, was employed as a favor to his father.Week EndingSun.Machine nDaysI MachineDaysysDays19803/23 25 43/29 36 64/7 13 04/14 21 54/21 33 24/28 25 05/5 30 25/12 31 45/19 33 65/26 16 36/2 32 26/9 29 16/16 31 26/23 30 26/30 33 47/7 27 17/14 30 17/21 28 17/28 29 18/4 22 18/11 26 18/18 19 08/25 20 19/19/8 27 19/159/22 26 09/2910/510/13 29 110/20 26 110/27 26 111/3 27 211/102 23 211/17 23 211/24 27 412/1 34 519812/9 38 12/16 29 12/23 32 13/2 35 13/9 30 13/16 33 03/23 31 03/30 35 14/6 36 24/13 35 2'A machine day is the operation of a machine on a given day.Sterling was laid off on November 7, 1980.This computation tends to show that Respondent'sproduction requirements were essentially the same beforeand after the termination of Sterling. Although theserecords are far from conclusive as to the amount of workavailable in general and for Sterling in particular, theyare in my judgment somewhat probative of these issues,particularly in the absence of any records to the contrarysubmitted by Respondent.523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record reveals that no employee was hired subse-quent to the layoff of Sterling who performed the exactwork that Sterling was responsible for. However, therecord establishes that all of the tasks previously per-formed by Sterling were still needed after his layoff andwere performed by other workers. Thus, each employeewould be required to sweep up near his own machineand Michael Thompson swept up the rest of the plantand took out the garbarge. It was estimated by employeeTexas Clamp, Respondent's own witness, that Sterlingprevious to his layoff had spent most of the morningscleaning up and taking out the garbage.In the printing department, Clamp performed thecleanup work and washing out the pans that Sterling hadpreviously performed. When it was necessary to changethe rollers on the press, which required additional help,Magnotta would ask Thompson or Powell to assist themin this regard and they would do so.On January 14, 1981, Respondent hired David Azarev.Azarev was a full-time machine operator, and he operat-ed machines different from #10 machine operated bySterling. However, Azarev also assisted Thompson incleaning up the shop, spending 1-1/2 hours per day per-forming these functions.Respondent's payroll records list an employee namedFayvel as having been employed the weeks endingMarch 18 and 25, 1981. According to Herbst, this em-ployee worked in shipping and receiving, but there is notestimony in the record as to what work he actually per-formed during these weeks.On February 18, 1981, Respondent hired Tony Bal-samo to work in the printing department as a helper.When Balsamo was hired he performed many of thesame functions previously done by Sterling and byClamp after Sterling was laid off. Thus, Balsamo wouldhelp change and move the presses, clean the trays, pans,and the plastic, and other generally unskilled and menialtasks in the printing department, which Sterling used toperform.Herbst admits that he gave no thought or considera-tion to recalling Sterling before hiring any of the above-mentioned employees.C. The Election CampaignAs noted above, Local 98 filed a petition in Case 29-RC-5205 on October 30, 1980. On December 10, 1980,Local 98, Local 5, and Respondent executed a Stipula-tion for Certification Upon Consent Election to be heldon January 9, 1981, in a unit of all full-time and regularpart-time production and maintenance employees, includ-ing shipping and receiving employees employed by Re-spondent, excluding office clerical employees, guards andsupervisors as defined in the Act. The election was heldas scheduled, with the results showing four votes forLocal 98, two votes for Local 5, and two challenges, theballots of Magnotta and Hersko, challenged by Local 98as supervisors, which were determinitive of the electionresults.During the period between November 1980 and Janu-ary 1981, Hersko and/or Herbst had a number of con-versations and discussions with employees concerningunions and the election. These conversations are detailedbelow and are based on the credited testimony of thevarious employee witnesses, which were frequently notdenied by Herbst or Hersko. Where there have been de-nials, I find the employees testimony to be more believ-able, particularly in view of the similarity of the state-ments made to the undenied remarks made by Herskoand Herbst.Sometime in November 1980, Hersko informed all theemployees to come into his office from 10 to 6. Herbstinformed the employees that he was aware of the factthat the Union was trying to get into the shop and thatthere were union activities in the shop. He then an-nounced that he did not want anyone speaking about theUnion in the plant during working hours, and added thatanyone found talking about the Union during this timewould be fired. Thompson asked what happens afterworking hours, and Herbst replied "that's your time."On a date in late November 1980, a representation casehearing was scheduled to be held at the NLRB Regionaloffice. Thompson was scheduled to be a witness forLocal 98 at the hearing. He did not notify Respondentthe night before that he would not be at work, but hecalled at 8 a.m. and informed Magnotta that he was notgoing to be in that day. As it turned out the hearing hadbeen postponed, so Thompson reported to work around11 a.m. He was confronted by Hersko when he arrivedat work, and Hersko told him that if he were not cominginto work he should tell Hersko the night before and tellhim what Thompson was going to do. Thompson repliedthat what he (Thompson) was going to do was his ownpersonal business. Hersko responded that, if Thompsonhad checked with him the evening before, he wouldhave informed Thompson that the hearing was post-poned. Thompson answered that he was not supposed totalk to Hersko about that.On or about December 9, 1980, Thompson informedHersko that he would not be in the next day which wasto be the postponed date of the hearing. Hersko wishedThompson good luck and added that he had alreadychecked it, and "nothing is going to come of it." Thomp-son replied, "anything I started I was going to finish."Hersko said, "Okay."Thompson went to the Regional Office for the hearingand returned to work later that day.'0Thompson testified that, after he came back from therepresentation case hearing, Hersko would come to hismachine more frequently than usual, and would look athim, pull out bags, measure them, and test the seals.Thompson could not recall how many times a dayHersko came to his machine, other than to testify, "sincethis thing started he's there more." Thompson also didnot testify how often Hersko came to his machine beforethe hearing, nor how long after the hearing Hersko con-tinued to be at his machine "more than usual."Shortly before the January 9, 1981, election, a numberof conversations occurred between Hersko and employ-ees concerning the Union and the election. Although'O The record does not reveal whether or not any hearing commencedor any testimony was taken. As noted, a Stipulation for Certification wasexecuted by the parties and approved by the Director on December 10,1980.524 OLYMPIA PLASTICS CORP.Powell was uncertain whether his undenied conversationtook place before or after the election, I find from thecontext of the discussion that it must have, and in factdid, occur shortly before the election.Hersko called Powell into Hersko's office, and toldhim that union activity was going on and it will notwork. Powell replied that the employees have to getsomething to benefit themselves. Hersko then asked whyhe did not come to Hersko and discuss it. Powell re-sponded that, "we are here so long and there's nothing,so we have to go on our own and try to find somethingfor ourselves."Hersko replied that if the employees have problemsthey are supposed to come to him and he would discussit with Herbst and make arrangements for things to workout right. Hersko added that he was not trying to bribethe employees, but they should think it over, because ifthey went against him he would lose all his authorityand could do no more.Powell responded that he should have said that before,but at this stage he did not intend to change and that theemployees were going together and, win or lose, he wasgoing ahead with what he intended to do. At that pointthe conversation began to degenerate into racial insultswith Hersko stating that, "We are all equal," and Powellreplying, "We are not equal, you are a Jew and I amblack." Hersko then remarked that the conversation wasbecoming racist and walked out of the office.On the day before the election, Hersko approachedEllis at 5:50 and told him to shut off his machine andcome into Hersko's office for "a friendly talk." Elliscomplied and went into Hersko's office where no oneelse was present. Hersko announced that the next daythere would be an election between Local 5 and Local98. He added, "I didn't know who is bringing in Local98, but Local 5 is our union." He continued, "now Iknow that we are good friends and I know you're notgoing to let me down, so I'm deliberately telling you tovote for Local 5."Hersko also said that Ellis was due for a raise of pay,but if Local 98 got in, it would make Hersko lose hisbargaining power. He continued by stating that, if Ellisvoted for Local 5, he would get the same benefits as ifhe voted for Local 98. Hersko expanded upon thatremark by commenting, "if Local 98 comes in there isgoing to be a fight, and if Local 5 wins it will be alright.If Local 98 comes in the shop, whatever they would beasking for would have to come from the boss and theboss wasn't going to give it."Ellis then informed Hersko that he would vote forLocal 5, and Hersko instructed him to tell everybodywhat he (Hersko) had said. At some point during theconversation, Herbst opened the door and said a fewwords to Hersko in Yiddish and then closed the door.Also on the day before the election, Thompson toldHersko that he was not feeling well and wanted to gohome early. Hersko put his hand on Thompson's fore-head and said okay, but asked him to finish the roll hewas working on and before he left to go to Hersko'soffice. Thompson agreed and shortly thereafter went toHersko's office. Hersko closed the door and told Thomp-son that there would be an election the next day andasked if he had considered what he was going to do.Thompson answered yes. Hersko responded that Local98 could do anything for him that Local 5 could do.Thompson asked what Local 5 was he talking about, andadded that he did not trust that Union because they wererobbers and thieves. Thompson commented that onlysince the employees "started to get this other union, didthey hear about Local 5." Hersko answered that it wasnot his fault, Thompson asked whose fault was it, andHersko answered the Union (Local 5).Thompson then asked Hersko if he were trying tochange Thompson's mind from Local 98. Hersko an-swered, "if you want to put it so." Thompson respondedthat it was his vote and no one made his mind up forhim, and Local 98 would get it. He added that he wouldrather have any union except for Local 5.Sometime during the week prior to the election,Hersko gave Arroyo a ride home. While driving in Hers-ko's car, Hersko asked, "how do you like the comingelection?" Arroyo replied that he did not like it a bit, be-cause is is better not to have any union at all, because itis two unions fighting. Hersko said "Well it is better forLocal 5 to win because that way we don't get no prob-lems, and besides the place is so small and we are acouple of people and we have been working in there forso many years we are just like one little family." Arroyoreplied "we will see what is going to be." Hersko thenadded that if Local 5 wins there is a possibility of abonus for Arroyo. Arroyo then stated that perhaps hemight vote for Local 5.11D. Postelection EventsOn the same day of the election, after the results wereannounced, Hersko and Magnotta told Arroyo to wait inthe paint room. Magnotta and Hersko came in and Mag-notta stated that, "somebody must have made a mistake."Arroyo replied that he did not make any mistakes.Hersko then said to Arroyo, "Israel, do you realize whatyou have done?" Arroyo then admitted that he was con-fused and he did not mean to vote for Local 98, but hemade a mistake because he had signed a card for Local98. Arroyo then was sent back to his machine.On the next working day after the election, Arroyoasked Hersko what was going to be with the Union, whowon? Hersko replied, "well Israel, it's all up to thecourt." 1 2Arroyo then asked if there was any chances for him toget his bonus. Hersko replied, "Israel, right now I cannothelp you because I have lost all my titles.' s I used to beI The record also reveals that in early December 1980 Arroyo andHersko discussed a raise. Hersko said that he was working on a raise foreveryone. He told Arroyo that he should try to come in every day sothat he could get the raise, which was to be about 25 cents an hour.(Arroyo had previously been warned on many occasions to improve hispoor absence record.) Neither the Union nor the election were mentionedduring this conversation. Right after the discussion, Arroyo was out for10 days in a row. When he came back he testified that he found out thateveryone else had been given a 25-cent raise except for him, and that hewas informed that the reason was his poor absence record. Arroyo even-tually received a raise of 25 cents per hour on March 31, 1981." As noted above, the results were four votes for Local 98, two forLocal 5, and two determinative challenges.'3 As noted above, one of the two determinative challenges was Hers-ko's ballot, on the grounds that he was a supervisor.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlike a captain in this place, but since all this union camein and we have problems all the time, I've lost all mytitles. I can do nothing for you." He added that Arroyoshould go "to his representative." Arroyo did not re-ceive any bonus nor did any other employee, insofar asthe record discloses.On January 12, 1981, the first working day after theelection, Respondent instituted a change in hours and achange in the lunch hour procedure for employees in thebagmaking department. Prior to the election the employ-ees had worked from 8 a.m. to 6 p.m., Monday throughThursday, and from 8 a.m. to 2 p.m. on Friday.14Afterthe election, the bagmaking employees worked from 8a.m.'to 4 p.m., Monday through Thursday, and contin-ued to work 8 a.m. to 2 p.m. on Fridays. Additionally,the employees in this department prior to the electionhad been permitted to eat their lunch between 12:30 andI p.m. while continuing to operate their machines, andwould be paid for this half hour. After the election theemployees were told that they must take the half-hourlunch at the prescribed time, without working, and nolonger be paid for this time.Hersko informed the employees of these changes. Hetold Powell that the reason was that work was slow. Hegave no reason to Ellis, but informed him that the hoursand lunch procedures would be changed until he "knowswhat is what." Hersko did not explain what he meant by"what is what." Hersko informed Thompson of thechanges, gave no reason for the decision, and did notmake any further comments pertaining to the action.The printing department continued to operate with thesame hours of 8 a.m. to 6 p.m. The record did not estab-lish what procedures were in effect either prior to orafter the election with respect to lunch hours in theprinting department.Additionally, Respondent admits that, at the sametime, it decided to reduce Sunday overtime for the bag-making employees. During the same week that Respond-ent instituted these changes, it hired another employeefor the bagmaking department.Herbst testified that he made the decision to makethese reductions in hours and overtime. Initially he testi-fied that he made the decision in November 1980, butafter being confronted with his affidavit, changed suchtestimony to indicate that it was in January 1981. Herbstcontended that all of these decisions were motivated bythe fact that there was not enough work to justify theseprior hours and the Sunday overtime work. He admittedthat whatever overtime work was to be assigned in thedepartment would be and was given to Benny Weiler.'The reason for this exception was, according to Herbst,because Weiler had the most seniority.The printing department continued to be assignedSunday overtime, as well as continuing to work from 8to 6, Monday to Thursday. In late March, Respondentincreased the hours of the bagmaking department from 8a.m. to 5 p.m., Monday through Thursday, while con-"4 On occasion in the summer months the employees would work until3 p.m. on Fridays."' This includes an occasional Sunday and whatever extra hoursduring the week that would be necessary.tinuing to require them to take their lunch hour withoutpay.Herbst testified with respect to lack of work availablethat the plastics industry in general and his firm in par-ticular had tailed off drastically by late December 1980.Additionally, he testified that there were five-six ma-chines in operation in January 1981. No records or otherdocuments were introduced by Respondent to substanti-ate either the loss of business of Respondent or in the in-dustry in general. eHerbst explained his decision to change the employeeslunch hour as follows:Yes, let me say this.Every employee worked lunch hour and atewhile they were working.You have to understand that work done whileyou eat is not the work that you do while you don'teat.The people selected it that way, they wanted towork because I guess if they can read a paper theycan eat their sandwich as well. They workedthrough the lunch hour and they were paid for theirlunch hour.Came a time that I needed to work out hours forthe employees because there was not enough work.Instead of dismissing the employees everyday,three or three thirty, I made that hour lunch insteadof eating while you work, let them eat and notwork. And go home four o'clock instead of threethirty because there was not enough work, at thatparticular time.Besides it is unheard of in any place of employ-ment for an employee to work while eating.It was me that decided because I wanted to helpthem they should make money, going down the lineevery employee asked for it and I was stupidenough to do it and an employee while he is work-ing should not eat lunch.Obviously aside from eating lunch the man restsa half an hour the work is doing after lunch is dif-ferent then when he does it continuously.Herbst testified further as to why he decided to hire anew employee, Azarev, at the same time that he was re-ducing hours and overtime for the department. Herbstcontended that the week before the reductions he con-verted machine number #8 from a bottom seal machineto a saddle bag or side seal machine, which created anew machine where he could utilize another employee.Herbst admitted, however, that Powell, Thompson, andWeiler, and other employees in the department, were ca-'6 Production records for the period of time between December 1,1980, and February 2, 1981, were not produced although subpenaed bythe General Counsel, with Respondent claiming that they do not exist.Production records were introduced by the General Counsel for theperiod February 9, 1981, to April 13, 1981, and they reveal, based on theGeneral Counsel's computation referred to above, that the number of ma-chine days per week during that period exceeded the number of machinedays per week for the department, for a comparable period of time 4-5months before the decision to reduce the hours of the bagmakers. Thisincludes the months of June and July when all of Respondent's machineswere in operation.526 OLYMPIA PLASTICS CORP.pable of operating the side seal machine. In fact, Herbstalso admitted that some months later Thompson was as-signed to operate the #8 machine, and Azarev was as-signed to the #7 machine. Herbst further testified that itwas more economical for him to hire a new employee tooperate the newly converted machine, rather than haveit sit idle during the day and pay time and a half to oper-ate this machine on overtime hours.As an additional reason for the hiring of Azarev,Herbst testified also that Hersko was overburdened withwork setting up and fixing machines. Thus, he decided toassign Weiler to help out Hersko in setting up machines,thereby creating an additional need for an operator toperform the work Weiler was unable to do because ofhis new assignments.With respect to the Sunday overtime work, as notedabove, Herbst admitted that he eliminated it after theelection for bagmaking employees, except for Weilerwho had the most seniority, because there was insuffi-cient work available. As noted also, the printing depart-ment continued to receive Sunday overtime, even afterthe election.The payroll records of Respondent revealed the fol-lowing with respect to Sunday overtime:During the period from March 12, 1980, to January 9,1981, Respondent had Sunday work for 34 out of the 44weeks in that period of time. Weiler was assigned toSunday overtime in 27 of those weeks, Powell 15,Thompson 7, Ellis 4, and Arroyo 3.17 Texas Clamp,from the printing department, worked six Sundaysduring this period of time.During this period of time, the records reveal 6 weekswhere other bagmakers were employed on Sundays,while Weiler was not working. 18From January 14 to April 22, 1981, the records revealSunday overtime for 3 weeks only in the bagmaking de-partment, the week of March 4 when Weiler worked byhimself on Sunday, and the weeks of April I and 8 whenPowell and Weiler worked on Sundays.19During thissame period of time, Clamp in the printing department,worked on seven Sundays, and Balsamo, the helper inthe printing department, worked on five Sundays.With respect to this issue, Respondent contends thatthe printing department was busier than the bagmakingdepartment since Respondent performed printing workfor outside customers' bags, as well as on bags manufac-tured by Respondent. Again no records or documentswere introduced to substantiate this position.With respect to the issue of Sunday overtime, Ellis tes-tified that he did not like to work Sunday overtime be-cause he preferred to go to church, and that Hersko wasaware of this fact. Therefore, Hersko would only ask" Arroyo had been out of work from March I to August 27, 1980.ia The weeks of March 12 and 19, April 23, June II and 18. and No-vember 19. In addition, the records reveal that Weiler was the only bag-maker employed on Sundays, for 6 straight weeks, from December 3.1980, to January 9, 1981."' According to Herbst, these weeks were selected because Respond-ent had been closed during the Passover holidays, thereby losing someweekday work. The record also revealed that Ellis and Powell were of-fered and accepted work for the Sunday prior to the date the instanthearing commenced; i.e., 'May 3, 1981.Ellis to work on Sundays when he was in a jam, andsometimes Ellis would agree.Arroyo testified that, prior to the election, on anumber of occasions, he would accept Hersko's offer towork on Sundays, but would then call up and say hecould not make it for personal reasons. Accordingly,after a while Hersko got fed up with this conduct andwould not ask Arroyo any more. On the few occasionswhen Arroyo did work on Sundays prior to the election,he asked Herbst about it and Herbst would authorize theSunday overtime for him.20On January 13, 1981, Thompson went out duringlunch hour and bought coffee for himself, Ellis, Arroyo,and Powell. While Thompson was giving the coffee toArroyo at Arroyo's machine, Hersko was there andasked Thompson where was his coffee. Thompson re-plied that he did not know Hersko wanted coffee, andbesides he (Hersko) had coffee upstairs. Hersko repliedthat he did not want to see that happen again. Thompsonasked what Hersko meant. Hersko responded that sincethis union thing and the election, he (Thompson) waspicking sides and those joining the Union were stickingtogether. Thompson said Hersko was talking foolish andHersko ordered him to come into the office.In Hersko's office, Thompson accused Hersko of beinga hypocrite, and that he was entitled to buy coffee foranyone he chooses. Hersko replied that, if he felt liketreating the shop to coffee, to stop by the door and callthe employees from the machine to the door. Thompsonthen said he was the boss and could make the rules, andsuggested that he put the rule on the notice board.Hersko refused to put anything on the notice board, andthey began to argue and use "indecent" language.Thompson told Hersko that it felt like he (Hersko) wastrying to fire him (Thompson). Hersko replied that, if hewanted to fire Thompson, he could and that there are alot of things he can fire him about, including reading thepaper on the job. Thompson answered that everyonereads on the job, including Benny (Weiler), and that if hewere fired, there are lots of ways he can get his job backeasily. Hersko responded that there were lots of waysthat Respondent can keep him out. Thompson concludedthe conversation by saying that if he were fired hewould go to the Labor Board.Thompson testified that during the discussion withHersko, Hersko did not say nor did he ask whether theemployees were permitted to drink their coffee at theirmachine. Thompson admitted that, after this discussionwith Hersko, he continued to go out to buy coffee forother employees as before, and they continued to drinktheir coffee at their machines.E. The Supervisory Status of Hersko and MagnottaAs noted above, the supervisory status of Hersko andMagnotta are relevant to both the unfair labor practiceand representation issues to be decided herein.Hersko is the brother-in-law of Herbst, having marriedHerbst's sister. Additionally, two of Hersko's sisters are'o As noted, Arroyo worked on three Sundays between March 12,1980, and January 9, 1981.527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed in Respondent's office as bookkeepers. NeitherHersko nor his wife have any stock interest in Respond-ent, nor are they officers or directors of the Company.In an affidavit given by Herbst to the Board, Hersko isreferred to as plant manager. Herbst vehemently deniesthat Hersko is a plant manager and denies telling a Boardagent that Hersko had that title. Herbst also claims thathe did not read the affidavit before he signed it. I do notcredit Herbst's testimony in this regard, and find that hedid consider Hersko to be his plant manager. I foundHerbst's testimony, particularly in this area, to be un-impressive and unpersuasive. I find that the informationgiven in the affidavit at a time when Hersko's supervi-sory status was not in issue to be more reflective of thetrue facts with respect to Hersko's status.21The record is undisputed that Hersko is a mechanic byprofession, and the most highly skilled individual em-ployed by Respondent. His duties include setting up jobs,fixing machines, making sure machines run properly, aswell as performing shipping and receiving tasks. He alsohas an office where he performs certain paper work, andis a salaried employee who does not punch a timeclock.Hersko is the individual who tells the bagmaking em-ployees what work to perform. However, the machineoperators' assignments are typed up on a job order in theoffice, resulting from Herbst's decision on what jobs areto be performed and on which machine the work is to bedone. This sheet is given by Herbst to Hersko and thento the employees by Hersko, or placed on their ma-chines.In the case of Sterling, who as noted was a floorboyor a general helper, Hersko would assign him his taskssuch as where and when to sweep the floor, stack thecardboard boxes, clean up some oil that may have spilledon the floor, or clean the core off the plastics. Herskowould frequently tell Sterling to stop one particular jobthat he was doing and start another one. On one occa-sion, Magnotta had requested Sterling's help on a job inthe pressroom. Instead, Sterling went to the bathroom.When he returned, Hersko reprimanded him for nothelping Magnotta, and told him that he must go immedi-ately to Magnotta if Magnotta requests his assistance.Hersko would also on occasion, where a rush orderwas required, change a machine operator or bagmakerfrom one machine to another. Hersko would also makesure the machines were operating properly and, if thework were not properly done, would order an employeeto do the job over again or to correct any mistakes thatthe operator might make.Testimony was adduced from various employee wit-nesses as to certain conduct engaged in by Hersko perti-nent to his supervisory status. I have credited these wit-nesses as their testimony was mutually corroborative inmany areas, was straighforward and believable, and con-sistent with what I deem to be the reasonable probabil-ities of the existing situation at Respondent's plant. Muchof the testimony was undenied, and where denials wereforthcoming from Herbst and/or Hersko, I do not credit21 This affidavit was given in connection with charges dealing withthe terminations of Sterling and presumably Otis Hudson, and was givenprior to the election, wherein Hersko's supervisory status became deter-minative of the election results.their testimony based on comparative demeanor consid-erations, as well as the reasons set forth above in regardto Herbst's testimony vis-a-vis his affidavit given to theBoard agent.When Gifford Sterling was hired by Respondent, inMarch 1979, he was told by an employment agency rep-resentative to go to Respondent and see Sam Hersko foran interview. When he arrived on a Monday, he metHersko as suggested.Hersko looked at a paper Sterling had from the Em-ployment Agency and asked Sterling where he wasfrom, how long he had been in this country, and wherehe had worked before. Sterling gave Hersko a piece ofpaper indicating the name of his previous employer inEngland (British Printing Corp.) and his length of serv-ice for them. Hersko then informed Sterling that thework involved required moving and packing heavyboxes and that he was looking for someone younger.22Sterling asked Hersko to try him out and give him achance. Hersko then told Sterling to come back onThursday at 8 a.m., and told him the starting salary atRespondent was $2.90 per hour.On Thursday, Sterling reported as requested. Herskothen gave him an application to fill out, as well as a W4form. Hersko looked at these forms and asked Sterlinghow many dependents he had. Sterling told him, andHersko suggested that he add himself as a dependent andmake it four on the form, which Sterling did.Hersko then left the office for 3 to 4 minutes and re-turned with a time card. He showed Sterling where topunch in and where to work and informed him that thehours would be 8 a.m. to 6 p.m. Sterling began workthat day.Herbst and Hersko testified that Herbst made the deci-sion to hire Sterling and that they did not even discussthe matter together. They assert that Herbst merely in-structed Hersko to inform Sterling of his being hired.Herbst claims that it was he who had some doubts abouthiring Sterling because of his age, since heavy work wasrequired, but he decided to give Sterling a chance sincethere was a lot of work available at the time.Ellis was hired in May 1979 as a packer. He was alsoreferred by an employment agency to the Company.When he arrived he was told by an office worker to seeHersko. Hersko asked Ellis his background, where hehad worked before, and how long he had been in thecountry. Hersko then gave Ellis an application formwhich he filled out and returned to him. Hersko lookedat the application form, took a timecard from his desk,and wrote Ellis' name on it. Hersko then punched it inthe timeclock and informed Ellis that he was now em-ployed. Hersko did not leave the office at any timeduring this conversation.Michael Thompson was hired in January 1979 as a ma-chine operator. He was also referred by an employmentagency and was directed to Hersko by an office employ-ee. Hersko asked Thompson about his work experienceand how long he had been a machine operator. He thenasked him to fill out an application and a W-4 form and22 Sterling is about 50 years old.528 OLYMPIA PLASTICS CORP.told him to report to work at 8 a.m. the next day.Hersko also informed Thompson that his salary would beS2.90 per hour. Hersko called over another employeenamed John, and instructed him to show Thompson thenext day what machine he was to operate. Again,Hersko did not leave the office during this conversation.Israel Arroyo was first hired by Respondent sometimein 1978. He also came from an agency and spoke toHersko. Hersko asked Arroyo if he had any experiencein plastics. Arroyo replied that he worked for a plasticscompany which made toys for 10 years. Hersko gavehim an application form and W-4 form to fill out andtold him that his starting salary would be S2.55 per hour.He then told Arroyo to report to work the next day.Arroyo began working on a machine, making bags onand off and putting them in boxes.Neither Herbst nor Hersko denied any of the above in-cidents nor did they testify as to the specific hiring deci-sions of these individuals. However, Herbst and Herskocategorically deny that Hersko ever hired or recom-mended the hire of anyone, and contend that his rolewas merely to give prospective employees applicationsand inform them pursuant to instruction of Herbst thatthey are hired. Herbst also testified that he finds it un-necessary to interview unskilled employees, that he des-ignates Hersko to give the application to the employeesand then bring it back to him filled out, and that healone decides based on the application whether or not tohire the individual.Arroyo also testified without contradiction by eitherHerbst or Hersko that after quitting his employment hereturned to work there in September 1980. He went tothe plant about 2 weeks before his returning and spoketo Hersko. Arroyo asked Hersko for his job back.Hersko told him to wait a week until he (Hersko) makesa decision. Two weeks went by and Arroyo called.Hersko told him to come in to work which he did onSeptember 2, 1980. Hersko did not deny Arroyo's testi-mony, nor did they offer any testimony as to the circum-stances of Arroyo's returning in September 1980.On the other hand, when Powell, who also had quit,sought to return to work in January 1979, he also spoketo Hersko. Hersko replied that things were slow and he(Hersko) would speak to Herbst. A few days laterPowell was told by Hersko that he had spoken to Herbstand Powell could return to work which he then did.Otis Hudson was hired by Respondent on May 20,1980, as a bag machine operator. Hersko brought toHerbst's attention that Hudson was not running the ma-chine properly. Hersko told Herbst on or about July 14,1980, that he wanted to terminate Hudson. Herbst agreedand Hersko informed Hudson of his termination."sAs noted above, in connection with the termination ofSterling, Herbst admitted that it was only after Herskobrought to his attention that there was no more work for23 The above finding is derived from Herbst's affidavit which, asnoted, I believe to be more reflective of the true facts than Herbst's testi-mony that he merely asked Hersko how Hudson was doing and Herskomerely reported that he did not believe Hudson would turn out to be agood bagmaker. Hersko admitted that he reported to Herbst that Hudsonwas not able to perform his work satisfactorily and could not do the jobof a machine operatorSterling to do that he considered laying him off. Hers-ko's affidavit in this connection reveals that in the firstweek of November 1980 he told Herbst that he felt thatthe work was slow enough so that the services of Ster-ling were no longer needed and Herbst told him to letSterling finish out the week.Hersko, if a rush order must go out, would suggest toHerbst that the work cannot be gotten out unless over-time is authorized. Herbst would then authorize it and in-struct Hersko to either ask or assign employees to workovertime and generally tell him which employees to askor assign. However, the record also reveals that Herskowas aware of preferences of some workers like Ellis notto work on Sundays and would respect that preferenceand not ask Ellis except in an emergency.The record also reveals that Sterling had to go to thehospital one day. He asked Hersko if he could leaveearly the next day to go to the hospital, Hersko said al-right. As noted above, Thompson was not feeling wellone day and asked Hersko if he could leave early.Hersko said okay but asked him to finish working on aparticular roll first.The record also reveals that sometime in 1979 Thomp-son was informed by Hersko that the following Mondayhe would be transferred to a different machine. Thomp-son asked Hersko about a raise. Hersko replied, "Notnow, we'll see how you work the machine first. Rightnow business isn't good enough." Hersko added that hewould see what he could do. Sometime after this conver-sation, Thompson received a raise.As noted above, Hersko also discussed raises withArroyo and told him that if he improved his attendancehe would receive a raise.The record also reveals that Hersko warned Arroyoon a number of occasions about his lateness. Additional-ly, as also noted above, Hersko reprimanded Thompsonfor not calling and notifying the office when he was notcoming to work.Magnotta is a printer. He is also a salaried employeewho does not punch a timeclock. He spends all of histime in the printing department, operating a press andworking with Clamp and Balsamo.Magnotta lives close to the shop and is in possession ofa key which he uses to open the door in the morning be-tween 7:30 to 7:45 a.m. This is done because the printingpresses need time to warm up in the morning.Magnotta, Herbst, and Hersko testified that Magnottaneither possesses nor exercises any of the indicia of su-pervisory authority as set forth in Section 2(11) of theAct. The only contrary testimony is quite unsubstantial.Thus, Sterling testified that on one occasion in thesummer of 1980, he called the plant 8:10 and told Mag-notta that he would not be in because he was sick. Mag-notta answered that it would be alright.The record also reveals that in June 1980, Ellis camein a few minutes late. Magnotta confronted Ellis andcriticized him for not calling and getting permission fromMagnotta. Ellis replied that he did not know that he wassupposed to ask Magnotta. Magnotta responded that "it'salright this time, but next time you do it you will befired."529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPowell then came over to Ellis and told him that if hehas any problem he should go to Herbst, because Frankis not the boss. Magnotta then came over to Powell andsaid that he is the boss and he has the authority to fireanyone that-he wants to.Later on in the day, Hersko approached Ellis and saidthat he heard about the incident between he and Mag-notta and was sorry. Ellis then asked Hersko if he wasgoing to be late and Hersko was not there, who shouldhe call. Hersko told him that Jose (last name unknown) aforeman at the time, was the right person for him to call.III. ANALYSISA. Supervisory Status of Hersko and MagnottaSection 2(11) of the Act defines a supervisor as "anyindividual having authority, in the interest of the em-ployer, to hire, transfer, suspend, lay off, recall, promote,discharge, assign, reward, or discipline other employees,or responsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action if in con-nection with the foregoing, the exercise of such authorityis not of a merely routine or clerical nature, but requiresthe use of independent judgment."It is well settled that Section 2(11) must be read in thedisjunctive, and that supervisory status is established bythe presence of any one of the criteria listed above.24With respect to Hersko, who as noted above was con-sidered by Herbst to be the plant manager25of Respond-ent, I find that the record discloses that he exercises suf-ficient authority to establish his supervisory status.Thus, in my judgment, the evidence is sufficient to es-tablish that Hersko possesses and has exercised the au-thority to hire employees. I have credited the testimonyof employees Thompson, Arroyo, and Ellis that theywere interviewed by Hersko, asked about their back-ground and work history, and hired by Hersko on thespot, without Hersko's having left the office. This cred-ited testimony contradicts the generalized denials ofHersko and Herbst that Hersko does not have the au-thority to hire and that Hersko's role in the hiring proc-ess is merely to obtain applications from prospective em-ployees and to transmit Herbst's decision to hire them.Hersko's actions in interviewing the applicants and in-forming them of their hire without consulting withHerbst establishes that Hersko has exercised the authori-ty to hire employees.In the case of Sterling, Hersko again interviewed himand expressed some doubts about hiring Sterling becauseof his age and the heavy nature of the work. Hersko toldSterling to report on Thursday, and did not inform himof his being hired until he had reported, filled out an ap-plication, and Hersko had left the office for a few min-utes. I find that in this instance, contrary to the unbeliev-able testimony of Herbst and Hersko that they nevereven discussed Sterling's hire, that Hersko and Herbstdid discuss Hersko's concerns about hiring Sterling be-24 Southern Indiana Gas & Electric Co. v. NLRB, 657 F.2d 878 (7thCir. 1981); NLRB v. Publishers Printing Co., 625 F.2d 746 (6th Cir. 1980),enfg. 233 NLRB 1070 (1977); Hopp Topp Mfg. Co., 250 NLRB 1232(1980); Gurabo Lace Mills Inc., 249 NLRB 658 (1980).25 See Scott's Wood Products, 242 NLRB 1193 (1979).cause of his age, and decided to give him a chance as hehad requested. Thus, Hersko was involved in the hiringprocess and appears to have effectively recommendedSterling's being hired.In addition, as noted, I have credited Arroyo's unden-ied testimony that when he requested his job back afterquitting, Hersko insofar as this record discloses, withoutany consultation with Herbst, permitted him to return towork.The record also discloses that Hersko brought toHerbst's attention that Otis Hudson was not running themachine properly and that he (Hersko) wanted Hudsonterminated. Herbst agreed and instructed Hersko to ter-minate him. This evidence establishes that Hersko effec-tively recommended the discharge of an employee, andRespondent's own witnesses establish that Hersko effec-tively recommended the lay off of Gifford Sterling.The above evidence is sufficient, without more, to es-tablish that Hersko is a supervisor, even though hespends much of his time performing unit work.26However, the record also discloses other evidence sup-porting the conclusion that Hersko is a supervisor withinthe meaning of Section 2(11) of the Act, such as hisgranting time off to employees,27responsibly directingthe cleanup activities of Sterling,28issuing warnings andreprimands to employees, and his involvement in the de-cision to authorize overtime for Respondent's employees.I therefore find that Hersko is and has been at all timesmaterial herein a supervisor of Respondent within themeaning of Section 2(11) of the Act.Magnotta, as the record reveals, is a printer whospends all of his time performing unit work. The testimo-ny of Magnotta as well as Herbst and Hersko that Mag-notta does not possess or exercise any supervisory au-thority has not been contradicted by any substantial evi-dence from the General Counsel's witnesses, and istherefore credited.The evidence that Magnotta once criticized Ellis forcoming in late, and not calling and receiving permissionfrom Magnotta, and then Magnotta threatening to fireEllis if it happens again is hardly sufficient to establishMagnotta's supervisory status, particularly in view of thefact that later on Hersko told Ellis that he was sorryabout the incident and refuted Magnotta's instructionsthat Ellis was obligated to call Magnotta when he wasgoing to be late.The other incident on which testimony was adduced,wherein Sterling called the shop and informed Magnottathat he would be in and Magnotta said alright, amountsto little more than Magnotta taking a message that Ster-ling would not be coming to work and hardly amountsto his granting permission for Sterling to take time off.Accordingly, I find that the evidence has not estab-lished that Magnotta is a supervisor or an agent of Re-spondent.a6 Commercial Testing & Engineering Co., 248 NLRB 682 (1980); Pub-lishers Printing, supra; Gurabo Lace, supra. See also Margaret AnzaloneInc., 242 NLRB 879 (1979).27 Hopp Topp, supra.2a See Publishers Printing, supra, 233 NLRB at 1073 (status of RonaldAdams).530 OLYMPIA PLASTICS CORP.B. The Alleged 8(a)(1) ViolationsThe complaint alleges that Respondent by Hersko, itssupervisor and agent, kept under surveillance the meet-ing places, meetings, and activities of the Union and theconcerted activities of its employees. This allegationrefers to the evening of November 6, 1980, whereinHersko observed Sterling getting into the car of Local98's organizer Jean Pierre, parked across the street fromRespondent's plant. The General Counsel contends thatsince the evidence discloses that Respondent was awarethat union activity was going on at the time, by virtue ofits receipt of Local 98's telegram, coupled with the factthat Respondent is a small plant, warrants an inferencethat it was aware of the fact that a union meeting wasscheduled for that evening. I do not agree. Although therecord disclosed that the employees did discuss the unionmeeting among themselves at the plant, they made surethat no supervisors were present when such discussionsoccurred.Even if an inference is warranted that Respondentknew of a union meeting scheduled for that evening,there is no evidence that Hersko or any Respondent offi-cial knew who Jean Pierre was, had ever seen herbefore, or in any way connected her to the union meet-ing set for that evening. The car was not marked, andinsofar as Respondent was concerned, Jean Pierre couldjust as easily have been Sterling's wife or girl friend.Therefore, I find the evidence insufficient to establishthat Respondent has engaged in surveillance of union orconcerted activities.Moreover, even if I were to draw the inferences re-quested by the General Counsel, that in view of theoverall circumstances Respondent was aware that JeanPierre was a Local 98 official and was driving Sterlingto the union meeting, I would still recommend dismissalof this allegation of the complaint.The alleged concerted activity herein, i.e., Jean Pierrepicking up Sterling in her car to go to a meeting, wasconducted in full public view, across the street from Re-spondent's property. When union officials engage in suchactivity, they should have no cause to complain thatmanagement observes them. Thus, Hersko's actions con-stituted no more than a brief inspection of open union ac-tivity and does not constitute unlawful surveillance inviolation of Section 8(a)(1) of the Act.29The complaint also alleges that Respondent, by HenryHerbst, gave employees the impression that it kept undersurveillance the meeting places, meetings, and activitiesof Local 98 and the concerted activities of its employees.This allegation appears to refer to Herbst's statement toemployees in late November 1980 that he was aware ofthe fact that the Union was trying to get into the shopand that there were union activities in the shop."Such generalized statement to employees, which arenot directed to any employee's organizing activities, areinsufficient to create the impression of surveillance."3002 Palby Lingerie Inc., 252 NLRB 176 (1980); Porto Systems Corp., 238NLRB 192 (1978); Chemronics Inc., 236 NLRB 178 (1978).SO Palby Lingerie, supra.Moreover, these comments made after Local 98'sdemand for recognition and filing of a representation pe-tition were simply stating the obvious, since these eventswere not likely to have taken place without union activi-ties having occurred.slThus, these remarks would notreasonably be construed by employees as leaving the im-pression that supervisors spied on their activities to as-certain this information.32Accordingly, I shall recommend dismissal of this alle-gation of the complaint.During the same meeting with his employees, whereHerbst made the above comments, Herbst announcedthat he did not want anyone speaking about the Union inthe plant during working hours, and added that anyonefound talking about the Union during this time would befired. One employee asked about after working hoursand Herbst replied, "That's your time." These remarksare alleged by the General Counsel to constitute unlaw-ful threats of discharge in reprisal for their support andassistance to Local 98.Respondent contends that Herbst's remarks are not un-lawful, since an employer may have and enforced a ruleprohibiting solicitation by union and other employees inworking areas during working hours. Republic AviationCorp. v. NLRB, 324 U.S. 793 (1945). However, while anemployer may have and enforced such a no-solicitationrule, it has an obligation to clarify any ambiguity thatmay arise as to its meaning. The Board has held that arule prohibiting solicitation during "working hours" oron "working time" is presumptively invalid, and that anemployer who enforces such a rule must clarify to theemployees, in order to overcome such a presumption,that it does not apply to breaktimes, mealtimes, or othernonwork periods. TRW Bearings, 257 NLRB 442 (1981).Thus, in the instant case, Respondent's only clarifica-tion was Herbst's answer to a question by an employeethat "after working hours" is their own time. Nothingwas mentioned about breaktime or mealtime, and thusthe rule could reasonably be susceptible of an interpreta-tion that it applied to these periods of time, and is there-fore unlawfully broad.33Thus, Herbst's threat to dis-charge for violation of this rule would be violative ofSection 8(a)(1) of the Act.Moreover, even if Respondent had sufficiently clari-fied the rule's application, in these circumstances, therules' promulgation and enforcement was discriminatoryand unlawful. Prior to the appearance of Local 98, therewas no evidence of any rule prohibiting any form of dis-cussion among employees and, on the contrary, therecord reveals employees were permitted to conversefreely. Even after the advent of Local 98, Respondent'sprohibition on discussions were related solely to uniondiscussions, and not to other types of conversations.Such a rule which restricts only conversations relating tounions is discriminatory and therefore unlawful.34sl Brooks Shoe Mfg. Ca, 259 NLRB 488 (1981).st Lamar Outdoor Adertising, 257 NLRB 90 (1981).sS Conagra Inc., 248 NLRB 609 (1980); TRW, supra34 Liberty Nursing Homes, 245 NLRB 1194 (1979); Story Oldsmobile,244 NLRB 835 (1979); Atlas Metal Parts Ca, 252 NLRB 205 (1980), enfd.660 F.2d 304 (7th Cir. 1981).531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I find that Herbst's threat to dischargeemployees in violation of this discriminatory and overlybroad rule is violative of Section 8(aX!) of the Act,35aswell as Respondent's discriminatory promulgation ofsuch a rule restricted to union conversations.36The complaint also alleges that Respondent, byHersko, on January 13, 1981, unlawfully threatened todischarge its employees because of their support forLocal 98. This allegation refers to the discussion betweenThompson and Hersko, which was precipitated byHersko complaining to Thompson about the latter failingto bring him coffee while bringing it for other employ-ees. Hersko equated Thompson's actions with Thomp-son's sympathies for Local 98, by attributing it to thefact that since the Union and the election, he (Thomp-son) was picking sides and those joining the Union (thosefor whom Thompson bought coffee) were sticking to-gether. Thompson's reaction to Hersko's remarks, that hewas privileged to buy coffee for anyone he wants, andcalling Hersko a hypocrite, resulted in some harsh wordsbetween them and Hersko suggesting that he could easilyfind things to fire Thompson, including reading paperson the job. I find that in these circumstances, Hersko,obviously annoyed about the election and the employeesincluding Thompson sticking together in their supportfor Local 98, precipitated the argument with Thompsonover an obviously trivial matter, in order to threaten himwith discharge in reprisal for his union activities, andthat Hersko's threat to fire him was therefore violative ofSection 8(a)(1) of the Act.The record reveals that shortly before the January 9election, Hersko had conversations in his office or in hiscar with employees Powell, Ellis, Thompson, andArroyo. Although the words and responses used weresomewhat varied in these discussions, it is apparent that acommon theme and message was imparted to the em-ployees from Hersko and therefore Respondent. Themessage was that Respondent wanted employees to votefor Local 5 in the pending election, that it preferreddealing with Local 5 which it characterized as "ourunion," that the employees would be no better off withLocal 98 than with Local 5, and that they would receivethe same benefits if they stayed with Local 5 than theywould receive should Local 98 get in, and Respondentwould not grant benefits Local 98 would request. In thecase of Arroyo and Ellis, Hersko raised the possibilitiesof a bonus and a raise respectively for them if Local 5wins and Local 98 loses the election. Additionally,Hersko commenced the conversation with Thompson byasking if he considered what he was going to do in theelection and with Arroyo by asking, "how do you likethe coming election?"sr Fluid Packaging Co., 247 NLRB 1469 (1980).'3 See Atlas Metal, supra; Story Oldsmobile, supra: Liberty Nursing,supra.Although the complaint does not allege that the promulgation or en-forcement of the no solicitation was violative of the Act, the matter wasfully litigated, since the threat to discharge allegations arising out of thisrule was contained in the complaint, and Respondent was fully awarethat Herbst's remarks were in issue. In these circumstances, I am not pre-cluded from finding a violation based on alternate theories to those al-leged in the complaint. C & E Stores, 221 NLRB 1321 (1976).While it is true, as Respondent contends, that an em-ployer may lawfully state its preference between compet-ing unions in a representation election,37it may not ac-company such statements with other coercive conduct.38In the instant case, Hersko accompanied his remarksstating a preference for Local 5 with statements whichconstitute various violations of the Act, such as promis-ing raises and bonuses to employees if Local 5 winsand/or Local 98 loses;39and telling employees that theywould be no better off with Local 98 than Local 5 andwould receive the same benefits if they stayed withLocal 5, as well as the fact that union activities wouldnot work, which constitute unlawful threats of futility,'0as well as unlawful promises of benefit.41 Additionally,Hersko asked Thompson if he considered what he wasgoing to do in the election and Arroyo how he likes thecoming election. These questions, clearly designed toelicit a reply from Thompson and Arroyo as to howthey would vote in the upcoming election, are unlawfulinterrogations in violation of Section 8(a)(1) of the Actand I so find.42Accordingly, I find that Hersko's statements of prefer-ence for Local 5 in the pending election, accompaniedby the unlawful conduct set forth above, has unlawfullyinterfered with the rights of its employees to choosetheir collective-bargaining representative, and unlawfullyassisted Local 5 in violation of Section 8(a)(1) and (2) ofthe Act. 43C. The Alleged Harassment of EmployeesThe complaint as amended alleges that Respondent inlate November 1980, by Hersko, harassed its employeesby engaging in closer supervision than it had done there-tofore, in violation of Section 8(a)(1), (3), and (4) of theAct. The only evidence adduced in support of this alle-gation is the testimony of Michael Thompson.While his testimony revealed that Hersko criticizedhim regarding his appearance at the NLRB hearing, it isapparent that the criticism was directed at Thompsona7 Raley's Inc., 256 NLRB 1146 (1981); Stewart-Warner Corp., 102NLRB 1153 (1953); NLRB v. San Antonio Portland Cement Co., 611 F.2d1148 (5th Cir. 1980).3s Raley's, supra: Michael M. Schaefer, 246 NLRB 181 (1979).39 Lyman Steel Co., 249 NLRB 296 (1980).40 El Monte Tool d Die Casting, 232 NLRB 186 (1977); KenworthTrucks of Philadelphia, 229 NLRB 815 (1977).The record also reveals that sometime in September 1980, Magnotta in-formed Thompson that the men were trying to get a Union in, and "itwon't work." This remark is alleged in the complaint to be an additionalthreat of futility. Since I have found the evidence insufficient to establishMagnotta's supervisory or agency status, Respondent is not responsiblefor his comments. Thus, I need not determine whether this remark byMagnotta constitutes an additional example of a threat of futility.41 American Telecommunications Ca, 249 NLRB 1135 (1980); Joint In-dustry Board of the Electrical Industry, 238 NLRB 1398 (1978).42 Schwan's Sales Enterprises, 257 NLRB 1244 (1981); Kenworth Trucks,supra.Although the complaint contains no allegation of unlawful interroga-tion, Respondent was on notice that Hersko's remarks in these conversa-tions were in issue and I find that his conduct was fully litigated. Thusalternate or additional theories of violations with respect to his statementsare permissible. C & E Stores, supra.4s Lyman Steel. supra; River Manor Health Related Facility, 224 NLRB227 (1976).532 OLYMPIA PLASTICS CORP.having failed to call the night before to tell Respondent,rather than his appearing or testifying at the hearing.44He was not criticized when he actually attended thehearing, since he called ahead of time as instructed, andHersko in fact wished him good luck.Thompson testified that, after he returned from thehearing, Hersko would come to his machine more fre-quently than usual, and would look at him, pull out bags,measure them, and test the seal. Thompson could not beany more specific as to how often Hersko came to hismachine either before or after the hearing, nor how longthis alleged closer supervision lasted. It is admitted thathe received no criticism or reprisals from Hersko as aresult of this alleged "supervision." I find this evidencefar frbm sufficient to establish a violation of the Act.As noted, no animus was directed towards Thompsonfor his participation at the hearing or his Local 98 activi-ties during this period of time. The criticism directedtoward him by Hersko related to his failure to call in thenight before and therefore be informed that the hearingwas postponed rather than his appearing at the hearing.More significantly, Thompson's skimpy, conclusionary,and uncertain testimony does not establish that Respond-ent engaged in "closer supervision," by a preponderanceof the evidence. Thus, Hersko merely looked at Thomp-son, pulled out bags, and tested seals, which are admit-tedly part of Hersko's regular routine. Thompson's testi-mony that Hersko engaged in this conduct "more thanusual" after the hearing without any more testimony asto detail, specificity, or duration, is in my judgment in-sufficient to warrant a finding of a violation of the Act,even though Thompson's testimony was not denied byHersko. I shall therefore recommend dismissal of this al-legation of the complaint.The other incident of alleged harassment in the com-plaint, relates to the contention that on January 13, 1981,Respondent "harassed its employees by forbidding theemployees to take their coffee breaks in the place wherethey had previously been permitted to take such breaks."This allegation relates to the incident described above,involving Thompson and Hersko, wherein I have foundthat Hersko started an argument with Thompson, con-cerning Thompson's buying coffee for employees andnot for him, and then unlawfully threatened him withdischarge.However, I do not believe that the evidence warrantsa finding as alleged in the complaint that Respondentchanged the place where employees had been permittedto take their coffeebreaks. In fact, the record revealsthat, although the discussion related to having coffee, theincident occurred during lunch hour, there was no dis-cussion or even mention of coffeebreaks, and in factthere is no evidence in the record that Respondent evenhad a policy of breaks, nor a specific place where em-ployees were permitted or authorized to take them.Moreover, even if this allegation were to be construedas relating to where employees could drink coffee ontheir lunch hour, the evidence does not disclose anychange in the policy. Although at one point in the dis-44 As noted, the original hearing was postponed, and, if Thompson hadcalled as instructed, he would have been notified and been able to cometo work on time.cussion Hersko informed Thompson that if he wanted tobuy coffee for employees he should call them from themachine to give it to them, he did not indicate whereemployees were required to drink their coffee. In fact,the record reveals, as admitted by Thompson, that de-spite this comment of Hersko, he continued to buy coffeefor employees and they continued to drink it at their ma-chines, in the same manner and pursuant to the sameprocedure as they had in the past. Thus, I conclude thatthe General Counsel has not established any change inthe place where employees were permitted by Respond-ent to drink coffee or take coffee or any other breaks,and I shall recommend dismissal of this allegation of thecomplaint.D. The Termination of Gifford SterlingIn evaluating Respondent's decision to layoff Sterlingon November 7, 1980, it is necessary to first examine therelationship that existed prior thereto between Respond-ent and Local 5, the incumbent Union. It is obvious thatLocal 5 was representing the employees of Respondentin name only, and that at best there existed a somewhat"cozy" relationship between the parties. Thus, the largemajority of Respondent's employees were, notwithstand-ing the existence of a union-security clause in the con-tract, not members of Local 5, had never been told ofthe existence of Local 5, and in fact had never heard ofLocal 5 until the appearance of Local 98. Herbst clearlygave whatever raises and benefits to his employees thathe chose, and did so without consultation with or per-mission from Local 5. No grievances were ever proc-essed or filed by Local 5, which had no shop steward inthe shop, and the record reveals, sent a business agent tothe shop only after Local 98 began its organizational ac-tivities and made a demand for recognition upon Re-spondent. Therefore, it is apparent that Respondentwould be and in fact was most anxious to continue thisrelationship with Local 5 and to stifle the efforts of itsemployees to replace Local 5 with a union of theirchoice, Local 98.Respondent manifested its feelings in this regard by itsunlawful conduct as found above, of threats to dischargeemployees, threats of futility if they chose to be repre-sented by Local 98 or engaged in activities in support ofLocal 98, interrogations concerning their union activities,promises of a bonus, raises, and other benefits if they re-jected Local 98 and selected Local 5, coupled with state-ments of preference for Local 5, that Local 5 was Re-spondent's union and that employees would receive thesame benefits if they stayed with Local 5 as they wouldif they chose Local 98.The record also reveals that on November 7, the dateof Respondent's layoff of Sterling, it had both generalknowledge of the existence of union activity by its em-ployees on behalf of Local 98, as well as of specificLocal 98 activity engaged in by Sterling. Thus, Respond-ent on October 26, 1980, received a demand letter fromLocal 98, claiming that it represented a majority of Re-spondent's employees. Herbst, as I have found above, ad-mittedly suspected that Sterling was one of the Local 98533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupporters, based on his being "part of the clan,"45butwas uncertain about Sterling's support for Local 98 untilhe received the telegram on November 7 at 9:30 a.m.from Local 98, indicating that Sterling was in fact one ofthe card signers for Local 98.46.Respondent, on the very afternoon that it received thistelegram and thereby became sure that Sterling was aLocal 98 supporter, notified him that he was laid off forlack of work.The foregoing facts proving Respondent's animus to-wards Local 98, as well as knowledge of Sterling's activ-ity and highly suspicious timing, are more than sufficientto establish a strong prima facie case of discriminatorymotivation as to Sterling's layoff.Respondent has fallen far short of overcoming theGeneral Counsel's prima facie case. Its defense consistedof self-serving and generalized testimony of Herbst andHersko that there was insufficient work available forSterling to perform.47Respondent introduced no docu-mentary evidence of the alleged adverse business condi-tions which it contended required the layoff.48In fact, as noted above, the only documentary evi-dence submitted into this record, from the GeneralCounsel, indicates no substantial downturn in work avail-able on November 7.49Testimony was adduced from the General Counsel aswell as Respondent's witnesses that in June or July 1980,Respondent was operating with 8-9 machines in the bag-making department, while on November 7, only 5-6were operating. Respondent argues that therefore it isnot compelled to keep all its employees when business isslow and it is operating at 50-60 percent of capacity.However, no explanation was proffered by Respondentas to why it selected the November 7 date for Sterling'slayoff. Thus, there was no reason given why November7 was any different as to work availability than August,September, or October 1980. Thus, "Respondent canpoint to no contemporaneous event which might havemotivated the layoff at that time."0°Moreover, the record reveals that notwithstanding anylessening of machine work, Sterling's functions were stillnecessary. Thus, he operated a machine only occasional-ly, and his responsibilities and duties as a helper, ofcleaning up, taking out the garbage, helping out in theprinting department and in shipping and receiving, andstacking boxes, were still essential, and were in fact per-formed by Thompson, Clamp, and the other unit em-4' Respondent's minority employees.4* The record does not establish the reason for Herbst's uncertainty asto Sterling's support nor why he felt that Sterling "would be the last oneI would suspect." However, it may well have been that Herbst felt thatRespondent had given Sterling a break when they took a chance andhired him as packer when he was over 50 years old for a job which re-quired extensive physical work. Additionally, Respondent kept Sterlingon long after having laid off all of the other packers. Thus, it is conceiv-able that Herbst believed that Sterling would be grateful for Respondenthaving treated him so well, and would not repay Respondent by support-ing Local 98.47 Smedberg Machine & Tool, 249 NLRB 534 (1980).4a Hedison Mfg. Co., 249 NLRB 791 (1980); Capriccios Restaurant, 249NLRB 685 (1980).4O Smedberg Machine, supra.so Behring International, 252 NLRB 354 (1980). See also MaximumPrecision Metal Products, 236 NLRB 1417 (1978).ployees. Respondent also hired two employees after thelayoff, without even considering recalling Sterling.While Azarev was a full-time machine operator, he spent1-1/2 hours of his day performing cleanup work previ-ously performed by Sterling. While Balsamo, contrary toSterling, worked full-time in the printing department,Balsamo's functions as a helper of cleaning the ink trays,pans, and excess plastic, and helping to change and movethe presses, are basically unskilled and menial tasks, iden-tical to the functions performed by Sterling when he hadhelped out in the printing department while he was em-ployed by Respondent, and functions that Respondenthas not shown that Sterling could not have performedon a full-time basis. Yet, as noted, Respondent did notconsider recalling Sterling when it hired Balsamo.Accordingly, I am persuaded that based on the aboveanalysis, the General Counsel's contention that the layoffof November 7 was attributable to Sterling's activity onbehalf of Local 98 has been substantiated by the record.Respondent has not shown any other reasonable explana-tion for the selection of that date to layoff Sterling andhas therefore failed to rebut the General Counsel's primafacie case. 5 1I therefore conclude that Respondent has violated Sec-tion 8(a)(1) and (3) of the Act by its layoff and refusal torecall Sterling, and I so find.E. Postelection Events1. Alleged denial of wage increase and bonus toArroyoThe complaint alleges that on or about January 12,1981, Respondent denied Arroyo pay increases, bonuses,and other benefits, because said employee joined and as-sisted Local 98. The record reveals that in early Decem-ber Hersko and Arroyo had a discussion about a raiseand Hersko told Arroyo that he was working on a raiseof 25 cents an hour for everyone, but that he should tryto come in everyday so that he could get it. (Arroyo hada long history of poor attendance). There was no men-tion of the Union nor the election during this conversa-tion. Immediately after this discussion, Arroyo was outof work for 10 days in a row, and when he returned wastold he did not receive the raise because of his poor ab-sence record. I find that the failure to give Arroyo araise at this time was not unlawful, since he was told hemust come in to work in order to receive it, and he wasimmediately out of work for 10 days thereafter.The evidence also reveals that sometime during theweek before the election, Hersko informed Arroyo thatif Local 5 won there was a possibility of a bonus forArroyo, and Arroyo replied that he might vote forLocal 5. On the day of the election, after the resultswere announced, Hersko rhetorically criticized Arroyofor making a mistake in the vote by asking Arroyo, "doyou realize what you have done?" Arroyo admitted thathe had made a mistake.On January 12, 1981, the next working day, Arroyoasked about the bonus, and Hersko replied that he couldsI Banks Engineering Co., 231 NLRB 1281 (1977).534 OLYMPIA PLASTICS CORP.not help because he had lost all his titles since the Unioncame in and suggested Arroyo go to "his representa-tive," if he wished a bonus.The General Counsel agrees that these facts establish adiscriminatory refusal to grant Arroyo a bonus. I do notagree. Although the record reveals, as I have foundabove, that Respondent unlawfully promised Arroyo apossible bonus to influence his vote in the election, thereis no credible evidence that such a bonus was ever actu-ally decided upon, planned, or contemplated by Re-spondent. In fact, no other employees received any bo-nuses, and the evidence does not disclose any evidenceof a regular practice of Respondent to grant bonuses toemployees at any time. Accordingly, I find no basis forthe General Counsel's position that Respondent discri-minatorily withheld a bonus from Arroyo. Accordingly,in the absence of sufficient evidence to establish thatthere was either a regular practice to grant bonuses, orthat Respondent had decided upon a bonus for Arroyo,there can be no finding of a discriminatory refusal togrant Arroyo a bonus or an increase. I shall thereforerecommend dismissal of this allegation of the complaint.However, Hersko's comments to Arroyo that impliedthat Arroyo's failure to vote for Local 5 and againstLocal 98, would prevent him from receiving a bonus, doconstitute unlawful threats in violation of Section 8(a)(1)and I so find.522. Reduction in hours and overtimeThe complaint alleges that since January 12, 1981, Re-spondent provided its employees, Thompson, Arroyo,Ellis, and Powell with less employment than they previ-ously and normally would have received, because saidemployees joined and assisted Local 98. This allegationrefers to the actions taken by Respondent on January 12,1981, the first working day after the election, to reduceemployees hours, change their lunch hour procedure,and reduce Sunday overtime. These changes were insti-tuted only for the bagmaking department, while theprinting department continued to operate in the samefashion as prior to the election. I would note in this con-nection that Respondent was clearly aware that the sup-port for Local 98 was centered in the bagmaking depart-ment, containing members of "the clan" as testified to byHerbst.These actions were taken by Respondent on the firstworking day after the election, during which the em-ployees, despite Respondent's intensive unlawful cam-paign as outlined above, to persuade them to vote forLocal 5, continued to support Local 98.63Respondent's obvious annoyance at the results of theelection was manifested by Hersko's criticism and accu-sation that Arroyo made a mistake in the vote and hisunlawful threat to withhold any possible bonus fromArroyo because of his voting for Local 98, and of theemployees support for Local 98 in the election.*2 Woonsocket Spinning Ca, 252 NLRB 1170 (1980).3s Although the results of the election were undeterminative due tothe challenges to Hersko's and Magnotta's ballot, I find that Respondentwas aware that Hersko was and would be found to be a supervisor ofRespondent, thereby making Local 98 the winner in the election andending Respondent's theretofore "cozy" relationship with Local 5.The foregoing facts, coupled with the animus dis-played by Respondent towards Local 98 as outlinedabove, as well as its unlawful termination of Sterling, es-tablish a prima facie case of discriminatory motivation inRespondent's actions to change lunch procedures andreduce work opportunities for its bagmaking employeeson January 12, 1981.54Once again Respondent has fallen far short of rebut-ting or overcoming a strong prima facie case establishedby the General Counsel. Again Respondent adducedonly generalized, undocumented, and unsupported testi-mony that work was slow and justified the actions that ittook.55With respect to the change in lunch hour procedure, Inote that Herbst's own testimony, as quoted above, es-tablishes that economic reasons were not the cause ofthis decision. Thus, Herbst testified that, although he hadpermitted employees to work through lunch and eatwhile they work for many years, this was really not theway to run an operation. His testimony that "work donewhile you eat is not work that you do while you don'teat," that "it is unheard of in any place of employmentfor an employee to work while eating," and that "everyemployee asked for it and I was stupid enough to do itand an employee while he is working should not eatlunch," reveals that lack of work did not motivate thisdecision. While Herbst's testimony as to the efficiency ofhaving employees working while they eat is not unrea-sonable, the fact is that Respondent permitted such a sit-uation to exist for many years, without apparent questionor criticism. To suddenly decide on the first working dayafter the election that workers perform better while noteating lunch, and changing its lunch procedure, therebydepriving employees of a half hour of paid time, canonly be described as an example of retaliation against itsemployees for its efforts to support Local 98 in the elec-tion and I so find.56With respect to the reduction of working hours from aday of 8 a.m. to 6 p.m. to 8 a.m. to 4 p.m., and a reduc-tion in Sunday overtime, again as noted, Respondentfailed to substantiate by record or testimony its conten-tion that the action was warranted by lack of work. Inote in this connection that the only records submitted inthis regard, by the General Counsel, tended to supportthe General Counsel's position and undermine Respond-ent's defense. Thus, although records for January werenot available, records for the period February throughApril demonstrated that the number of machine days perweek equaled or in some cases exceeded the number ofsuch days during the months of June and July 1980,when Respondent claims it was busier and it was operat-ing all or most of its machines. Moreover, as in the caseof Sterling's layoff, Respondent one again could point tono contemporaneous event which might have motivatedthe layoff at that time; i.e., January 12, 1981.57Thus, it5" Larsen Supply Co, 251 NLRB 1642 (1980); K. W. Norris NtiningCo., 232 NLRB 985 (1977); Empire Shirt Trimming Ca, 240 NLRB 626(1979).s Smedberg Machine. supra Hedison Mfg.. supra's Larsen Supply, supra7 Behring Intl.. supra535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas failed to show any reasonable explanation other thanthe election results for its selection of that date. SeeBanks Engineering, supra.In addition, the record reveals that a new employee,Azarev, was hired at the same time to work in the bag-making department where these changes were made.Herbst gave an explanation for the hire of this employee,that he changed one of his machines thereby creatingnew work. However, the record reveals that other em-ployees could have and in fact did operate this new ma-chine, and could have done so during the hours curtailedby Respondent. It is of course true that it may notalways be economically feasible to operate on overtimewhen new work becomes available. However, it must beemphasized that Respondent has operated for years onthis same schedule with Sunday overtime, and to changethese longstanding terms and conditions of employmentfor lack of work at the same time that a new employee ishired on the day after the election is highly suggestive ofdiscriminatory motivation.With respect to the Sunday overtime change, as noted,Herbst testified that he decided to eliminate it for allbagmaking employees, except that, where Sunday over-time is required, Weiler would be assigned it since he isthe most senior employee. However, although Weilerwas the most senior employee, there is no evidence inthe record that Respondent assigned overtime in thepast, in whole or in part based on seniority. Althoughthe record does reveal that prior to the appearance ofLocal 98 and/or the election, Weiler did receive Sundayovertime more frequently than other employees, therecord also reveals at least 6 weeks where other employ-ees worked Sunday overtime on days that Weiler wasnot working. Thus, it appears that Respondent's decisionto give Weiler first preference for overtime was a changefrom prior conditions of employment, and was also dis-criminatorily motivated. It is admitted by Herbst thatWeiler was not a part of "the clan," and therefore per-ceived by Respondent not to be a Local 98 supporter.Therefore, its decision to eliminate Sunday overtime forall Local 98 supporters in the department, and to contin-ue it (although on a curtailed basis) for the one employeein the department believed by Respondent not to be sucha supporter, is further demonstrative of Respondent'sintent to unlawfully discriminate against its employeesfor their protected union activities.Accordingly, I find that Respondent has not rebuttedthe General Counsel's prima facie case of discriminatorymotivation in these areas, and that it has violated Section8(a)(l) and (3) of the Act by its actions in changinglunch hour procedures, reducing hours, and reducingSunday overtime work.5858 With respect to Sunday overtime work, the record reveals that Re-spondent was aware that Ellis did not like to work Sunday overtime be-cause of his religious beliefs, and that even prior to the appearance ofLocal 98, he was rarely asked to work on Sundays. Additionally, therecord reveals that Arroyo had a tendency to accept the assignments andthen cancel at the last minute. thereby causing Respondent not to callhim again, also prior to the advent of Local 98. However, these employ-ees did work occasionally on Sundays prior to the election, and Respond-ent's policy of refusing to consider asking them at all after the election isstill violative of the Act. The above factors can and should of course beF. The Representation CaseI have been directed to make a determination as to thechallenged ballots of Isaac Hersko and Frank Magnottain Case 29-RC-5205. Inasmuch as I have found Herskoto be a supervisor within the meaning of Section 2(11) ofthe Act, I shall recommend that the challenge to hisballot be sustained.I have also found that the record has not establishedMagnotta to be a supervisor, which ordinarily wouldwarrant a recommendation that the challenge to hisballot be overruled, and his ballot be opened and count-ed. However, in view of my finding with respect toHersko's ballot, Magnotta's ballot is no longer determina-tive of the election and it need not be opened nor count-ed. Thus, with the challenge to Hersko's ballot sustained,the revised tally of ballots becomes four votes for Local98, two votes for Local 5, and one challenge, which isnot determinative of the results of the election.Accordingly, I shall recommend that a certification ofrepresentatives be issued in Case 29-RC-5205 certifyingLocal 98 as the collective-bargaining representative ofRespondent's employees.IV. CASE 29-CA-8949The complaint in Case 29-CA-8949, issued on July 30,1981, and amended at the reopened hearing, alleges thatRespondent, since on or about May 8, imposed moreonerous working conditions upon its employees, therebycausing the constructive discharges of Powell and Ellison May 22 and May 15, respectively, because of their ac-tivities on befalf of Local 98 and because of their havinggiven testimony in prior representation and ULP hear-ings.As noted, Respondent utilizes machines in the bagmak-ing department. Each of these machines has a number.Ellis operated the number 1 machine, Powell the number3 machine, and they shared operation of the number 2machine. Each machine has a device which controls thespeed of the machine, with numbers I to 10, the higherthe number meaning, the faster the machine would oper-ate. The machines are generally set up by Hersko, but onoccasion by the employee. Hersko is responsible for theoperation of the machine and is admittedly the mostknowledgeable about the machines and how fast a partic-ular machine should be set up at. This decision dependslargely upon the size of the particular bag that is beingmade on the machine. Both before and after the hearing,as part of Hersko's regular functions, he would at times,after a machine has been set up and while it is operating,come over and either lower or raised the speed on themachines, depending upon how the product is comingout.The initial phase of the instant hearing concluded onMay 8, 1981. The employees returned to work at Re-spondent's premises on Monday, May 11. According tothe testimony of Ellis, Powell, and Thompson, for a 2-week period from May 11 to 24, their machines were ex-cessively speeded up by Hersko, which made it more dif-considered in the compliance stage of this proceeding, when backpay forEllis and Arroyo, because of this discrimination is computed.536 OLYMPIA PLASTICS CORP.ficult and pressured for them to work. They claim thatHersko would come around more often than he did priorto the hearing, in order to turn up the speed on their ma-chines. Hersko denies that he speeded up the machinesany more frequently or more excessively than he haddone prior to the hearing, and that the production forthe machines operated by these employees was normalduring this period of time. Hersko and Herbst testifiedthat there were more rush orders during the first weekor two after the hearing, since Respondent operated onlyon a required basis during the prior week, when many ofRespondent's employees and supervisors were present atthe Regional Office for the hearing.With respect to this issue, the General Counsel intro-duced production records of Respondent into the record,and submitted a chart of these records for 3 weeks ofRespondent's operations in the bagmaking department.This compilation, which shows the number of bags pro-duced by week by each machine and allegedly corrobo-rates the testimony of the General Counsel's witnesses, isset forth below:Machine12345678910TOTAL4/13-4/20 5/11-5/17 5/18-5/25-58,056 28,737-39,663 46,112sented for any other weeks nor any other evidence to es-tablish that the week chosen by the General Counsel forcomparison, April 13 to 20, is an average or normalweek. Although the week of May 11 to 17 shows 86,000more bags than the week of April 13 to 20, such doesnot establish that machines were excessively speeded upthat week. I note in this connection that there were morerush orders the first week of the hearing, due to Re-spondent's loss of production the prior week because ofthe hearing. Thus, any increase of production during theweek of May 11 to 17 that may be found to have oc-curred, I believe to have been due to the necessity of Re-spondent to make up for its loss of production the priorweek.I also rely in making my finding that no substantial orexcessive speed up occurred during the weeks after thehearing, upon the testimony of John Barry, an expertwitness called by Respondent, who corroborated the tes-timony of Hersko that running these machines at exces-sive speeds would produce defective bags. In this con-nection, all the employees admitted that no defectivebags were produced during this period. Thus, it wouldmake no sense for Respondent to speed up the machinessubstantially since the result would be a defective prod-uct.oaZzL O,OJJ ILhjV The General Counsel also adduced testimony from31,333 42,000 54,300147,250 81,200 5300 Thompson and Powell with respect to Hersko's actions31,930 39,566 when they left their machine to go to the bathroom. Ac-10,719 20,012 cording to these employees, prior to the hearing they23,644 would turn off their machines and go to the bathroom,and when they returned they would start the machine upand continue working. After the hearing, however, theycontend that for the first time Hersko, when they wentto the bathroom, would turn on and operate their ma-I find that the testimony of Powell, Ellis, and Thomp-son with respect to this phase of the hearing in generaland on this issue in particular to be contrived, vacillat-ing, and unconvincing. Additionally, their testimony wascontradicted by their pretrial affidavits, was at times dif-ferent on significant points on cross-examination fromtestimony given on direct, and was inconsistent with tes-timony given by each other.59Hersko on the other handI found in this portion of the hearing to be straightfor-ward, candid, and believable. I therefore credit Herskoand discredit the testimony of Thompson, Ellis, andPowell that for the 2 weeks after the hearing, Herskospeeded up their machines more frequently and moresubstantially than he had done prior to the hearing.I have also considered the General Counsel's chart ofproduction records, which I find to be insufficiently pro-bative of the General Counsel's contention. Thus, thechart compares production records for only 3 weeks, theweek of April 13-20 with the 2 weeks after the hearing.In fact, the I week before the hearing contained no fig-ures for the number I and number 2 machines whichwere operated by Ellis and Powell. No figures were pre-56 For example, Ellis testified a number of different ways as to howfrequently and to what level Hersko speeded up his machine, and the ma-chine he shared with Powell, which testimony differed from his own affi-davit, as well as the testimony of Powell in several significant respects.chines.Powell testified that, with respect to his machine,Hersko would turn it on and walk away leaving it run-ning, making extra work for Powell when he returned.Hersko testified that both before and after the hearing itwas his normal practice to turn on and operate machinesof employees when they went to the bathroom, but thathe never did or would turn on a machine and leave. Ionce again credit Hersko's testimony over that ofThompson and Powell and find that after the hearingHersko, as he had done prior to the hearing, would oper-ate machines of employees while they were in the bath-room. In addition to my reasons set forth above, with re-spect to my assessment of the testimony of these wit-nesses during the reopened hearing, I note that Thomp-son and Powell differed among themselves in their testi-mony as to whether Hersko left their machines unattend-ed. I find it totally incomprehensible as testified to byPowell, that Hersko, as a supervisor of Respondentwould turn on an employee's machine and then walkaway without someone to watch the machine.Thus, since I have found that the General Counsel hasnot established that Respondent, after the hearing, eitherspeeded up machines of employees or changed its proce-dure with respect to the operation of an employee's ma-chine when they go to the bathroom, I find no evidenceto support the allegation in the complaint that Respond-537CC CO)O@ Ol]3 RC- DECISIONS OF NATIONAL LABOR RELATIONS BOARDent imposed more onerous working conditions upon itsemployees. I shall therefore recommend dismissal of thisallegation of the complaint.In order to establish an allegation of constructive dis-charge, it must be shown that an employer deliberatelymade working conditions of employees so intolerablethat they were forced to quit, and that these actionswere motivated by protected or union activity engagedin by such employees.0°The Board has further definedthe appropriate standard as whether "Respondent preci-pitated a plan or created an atmosphere which made itimpossible for [an employee] to work under normal orreasonably normal conditions." John S. Barnes Corp., 165NLRB 483, 484 (1967).Under no conceivable reading of this record can theconclusion be drawn that the requirements for a con-structive discharge have been met. Since I have foundabove that Respondent did not violate the Act by impos-ing more onerous conditions upon its employees, and therecord contains no other evidence of the creation by Re-spondent of any other conditions of employment whichmotivated Powell or Ellis to quit, I need not go any fur-ther in my analysis in order to dismiss the allegations ofconstructive discharge. However, even if I were to havefound that Respondent did unlawfully speed up the ma-chines as alleged by the General Counsel, the recordwould still fall far short of establishing the requisites fora constructive discharge.I find that the record fails to establish that these alleg-edly "onerous" conditions motivated the decisions ofeither Powell or Ellis to quit their jobs at Respondent.Ellis admitted that he thought about quitting from thetime that the charges were first filed with the NLRB,61and that in fact he made up his mind to quit during theweekend after the hearing prior to coming into work onMay 11. Ellis admitted that he felt it would be uncom-fortable working at Respondent, because of the testimo-ny he had given at the hearing. In fact, Ellis had ar-ranged for an interview with another Company, Metro-politan Packaging Co., herein called Metropolitan, forthe morning of May 11, his first scheduled day back atthe job after the hearing and, in fact, went to the inter-view on that day, before any of the alleged "onerous"conditions occurred.62He worked a half a day on May11, a full day on the 12 and 13, 3 hours on May 14 and 4hours on Friday, May 15, his last day at work for Re-spondent. On Monday, May 18, Ellis called in sick, andspent the next 2 weeks looking for another job. He didnot notify Respondent of his quitting until May 29, whenhe came in to get his paycheck and informed Herbst thathe was quitting because the atmosphere in the plant was"too tense." He did not elaborate on what he meant by"tense atmosphere," and made no mention of the allegedspeedup in the machines, which he claims at the hearingmotivated his decision to quit. Additionally, Ellis admitsthat he made no complaints to Hersko or Herbst aboutthe alleged speedup of the machines during this week,60 Magnesium Casting Co., 250 NLRB 692 (1980)."1 The first charge was filed on November 12, 1980. Ellis claimed thatafter this charge was filed, Hersko would look at him differently and notjoke with him as he had done in the past.s' Ellis did not obtain a job offer from Metropolitan.wherein he worked about 3 full days. It is thus clear andI so find that Ellis quit his job not because of any allegedspeedup in his machines, but because of his own uncom-fortable feelings about his testimony, and because the at-mosphere at the plant (i.e. Hersko did not joke with himas much and looked at him differently) was too "tense"for Ellis to be happy.As for Powell, he admitted that he had made up hismind that he wanted to quit during the hearing, becauseof the way that management looked at the employees.63During the week of the hearing he began looking for ajob, and he had made up his mind to quit during thatweekend after the hearing ended, again before any oner-ous conditions were imposed. He interviewed at Metro-politan and was tried out on a machine there on May 13,1981. He accepted a job on that day at Metropolitan, andwas scheduled to start on Sunday May 17. At the time ofthe interview, Powell was promised by the owner ofMetropolitan that he would be getting a lot of overtimework if he agreed to work there. On Sunday May 17,Powell reported to Metropolitan, but found the doorlocked, so he did not go in.On Monday, May 18, he reported back to work atOlympia. On that day he received a call from HermanKatz, president of Metropolitan, who asked wherePowell was on May 17. Powell explained that he wasthere, but the plant was closed. Katz asked if he couldreport on Wednesday, May 20, but Powell replied thathe preferred to finish out the week at Olympia. Theyagreed that Powell would start at Metropolitan onMonday, May 25. At no time did Powell inform Olym-pia that he was intending to or in fact had quit.On Friday, May 22, Powell testified that his machinesuffered a breakdown, and that Thompson reported tohim a conversation Thompson had with Hersko, whereinHersko had complained that someone was sabotaging themachines. Powell testified that he believed that he wasbeing accused by Hersko of the sabotage and this wasthe final event that made up his mind to leave Olympia.However, he still did not inform Olympia of his decision,but had his cousin allegedly call in sick for him. Powellworked at Metropolitan the week of May 25 throughMay 29. On May 29 Herbst called Powell at Metropoli-tan.64Herbst began the conversation by asking if Powellwas working at Metropolitan and Powell replied that hewas. Herbst asked what he should do with Powell'scheck, and Powell agreed to go to Respondent to pick itup. Powell then called Jean Pierre and asked her to senda telegram to Respondent informing it that he was feel-ing better and would be returning to work at Respond-ent on Monday, June 1. According to Powell, during thefirst week he worked at Metropolitan he was not receiv-ing the overtime he had expected, so he decided that hewanted to return to work for Respondent.Powell went to Respondent's premises and picked uphis check. Neither during the phone conversation withHerbst or during the time that he was at Respondent's3s Powell actually phrased it that he did not like the way management"hawked" at us."4 Herbst had been contacted by Katz at some unspecified time inMay, and asked if he had any objections to Katz hiring Powell.538 OLYMPIA PLASTICS CORP.premises did Powell say anything to Herbst about report-ing back to work. Although he sent a telegram statingthat he intended to report to work on Monday, June 1,he did not do so. Powell explained that he did not showup on June I or any date thereafter, because he did notlike the way Herbst sounded during their phone conver-sation.Powell also testified that his quitting was caused inpart by the "harassment" caused by the speeding up ofhis machines, but admitted that Hersko had frequentlyspeeded up the machines before, as well as during andafter the hearing.Therefore it is clear that like Ellis, Powell's decision toquit was not motivated by any alleged speeding up of hismachines by Respondent. Powell's own testimony re-veals that also like Ellis, he was uncomfortable with theway he was being "looked at" by Respondent's officials,and he had made up his mind to quit prior to his return-ing to work after the hearing and prior to any allegedspeeding up of his machine or any other "onerous" con-ditions imposed by Respondent. Moreover, Powell ac-cepted a job at Metropolitan on May 13, only 2 daysafter returning to work after the close of the hearing, be-cause he expected to receive substantial overtime fromthis employer. Finally, after working a week at Metro-politan and not obtaining the overtime he had anticipat-ed, Powell sought to return to work at Respondent,where the conditions were allegedly so intolerable thathe was forced to quit. He did not even report to Re-spondent on June 1 as stated in his telegram, because hedid not like the sound of Herbst's voice on the phone.Thus, it is obvious, and I so find, that the alleged speed-ing up of their machines played no role in the decisionsof either Powell or Ellis to quit their jobs at Respond-ent.65Finally, I conclude that the General Counsel has notestablished that the alleged speeding up of the machinesof Powell or Ellis were so intolerable or made it impossi-ble for the employees to work under normal or reason-ably normal conditions. Thus, the record reveals thatthe result of any excessive speeding up of the machineswould be that the machines would stop automatically orwould jam. If the machines stop, the employee wouldmerely catch up with the bags that he must remove, andwould start the machine operating again. If there was ajam, Hersko would be called over and fix the machine.Neither of these eventualities in my judgment rise to thelevel of creating such intolerable conditions that wouldmake it impossible for employees to work under normalconditions.So in sum, in order for the General Counsel to prevailin a constructive discharge complaint, it is necessary forhim to establish, by a preponderance of the evidence, allof the elements or requisites as set forth above; i.e., thatRespondent discriminatorily created changed conditionsof employment of its employees, that these conditionsforced the employees to quit, and that these conditionswere so intolerable that it made it impossible for them towork under normal conditions. The General Counsel hass6 See Great Plains Beef Co., 241 NLRB 948 (1979).66 John S. Barnes, supra; Magnesium Casting, supra.established none of these elements on this record. I shalltherefore recommend dismissal of these allegations in thecomplaint.The complaint, as amended, also alleged that Respond-ent issued a warning to Israel Arroyo because of his ac-tivities in support of Local 98 and his having testified atthe original hearing, and attempted to condition his re-employment on Arroyo's withdrawing charges or recant-ing testimony previously given.With respect to the first allegation pertaining toArroyo, the record reveals that Arroyo testified at thehearing on Wednesday, May 6. At the end of the day atthe Regional Office, Arroyo, Thompson, Powell, andEllis were present. As they were leaving the courtroom,Herbst was asked if the employees should report to workthe next day, May 7. Herbst replied that the next daywould be a half a day, because Hersko was scheduled tobe a witness at the Board on that day, and machineswould not be fully operational absent Hersko's presence.Arroyo said nothing to Herbst, but told Thompson andPowell that he would not be in to work on the 7th, be-cause it was not worth it for him to come in for a half aday.s7On May 7 Arroyo did not report for work nordid he call to inform Respondent that he was not comingin.He reported to work on Friday, May 8, as noted, topick up his check, worked until 2 p.m. Nothing was saidto him by Respondent about his not reporting on May 7.The next working day was Monday May 11. He re-ported to work on that day, again with nothing men-tioned to him about not coming in on May 7. On Tues-day, May 12, Arroyo claims that his sister became ill andhe had to take her to the hospital. Arroyo called theshop at 8 a.m. and told Magnotta that he was not goingto be in and the reasons therefor. Magnotta replied, "Allright."The next day May 13, Arroyo was called into Herbst'soffice about 10 a.m. Present, in addition to Herbst andArroyo, was Herbst's secretary. Herbst asked Arroyowhy he had not come in to work for the half day onMay 7. Arroyo replied that it was not worth it for himto come in to work for half a day. Herbst then asked himabout his absence on the 12th and he explained about hissister's illness. Herbst asked him for the name of his sisterand the hospital she was in. Arroyo furnished this infor-mation, and Herbst instructed his secretary to write thisinformation down which she did. Herbst then toldArroyo that he could not tolerate Arroyo's continuedabsenteeism any longer. He added that if Arroyo weresick he should be cured, but if he was healthy he shouldcome to work. Herbst continued that, if he could notcome in regularly, he should seek another job. Arroyoasked if he were fired? Herbst replied no, that this wasjust a warning that he should be in every day."? Herbst did not define what he meant by a half a day's work. Theemployees regularly work a half day on Fridays, which is 8 a.m. to 2p.m. When asked why he came in on Fridays, Arroyo answered to pickup his check. Arroyo further testified that he thought a half day meant12 to 6 p.m. However, he could not explain why he believed this waswhat Herbst meant.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undisputed that Arroyo had the worst attendancerecord among Respondent's employees. It is also undis-puted that Arroyo was spoken to about his absence prob-lem by Hersko and/or Herbst on numerous occasionsboth before and after the appearance of Local 98 and thevarious ULP and representation hearings. I find that anumber of these conversations occurred in Herbst'soffice, sometimes with his secretary present, and thateither Herbst or Hersko regularly warned Arroyo thathe must come in to work regularly, and if he did not hewould be fired and/or would have to find himself an-other job.6sHerbst admitted that he was bothered by some of thetestimony given by Arroyo at the hearing which Herbstfelt was not truthful, particularly his testimony thatHerbst stated that only Jews would be employed by Re-spondent.69Therefore, Herbst admitted that when he de-cided to issue a warning to Arroyo, he wanted the warn-ing to be "well documented," and therefore made surethat his secretary was present as a witness to the conver-sation. Herbst felt that it was a "delicate situation" at thetime, and wanted a witness to be present to document ifnecessary what Herbst said to Arroyo. Herbst denies thatthe decision to issue Arroyo a warning was influenced inany way by his prior testimony.The record reveals that after this warning was issuedto Arroyo, he continued to be absent on a number of oc-casions, and was not terminated by Respondent. Arroyowas absent on August 3, 4, 5, 6, and 7, and did not callRespondent to report his absence nor to give any reasonstherefor. On August 10, Arroyo reported to work, in-formed Herbst that he was quitting, and picked up hischeck.70After he quit, Arroyo attempted to sign up for unem-ployment insurance, and claimed that he was let go forlack of work. Herbst disputed the claim however, andadvised Unemployment that Arroyo had quit. WhenArroyo was notified of this action, he called the shopand spoke to Hersko. Arroyo said that Herbst would notsign for his unemployment, so he wanted to know if hecould get his job back. Hersko replied that Arroyoknows that Herbst thinks he does a good job, but theproblem is his attendance. Arroyo answered that he isready and willing to come in every day. Hersko suggest-ed that he speak to Herbst and tell this to him. Arroyoagreed to do so.Arroyo then spoke to Herbst. He began by askingHerbst why he refused to sign for Arroyo's unemploy-ment benefits. Herbst replied that he (Arroyo) is not enti-6s This finding is based on the mutually corroborative and credible tes-timony of Herbst and Hersko. I found Arroyo to be a particularly con-fused, evasive, and unimpressive witness throughout the hearing, particu-larly the reopened portion, I therfore do not credit his testimony as tothis phase of the litigation where it conflicts with the testimony of Re-spondent's witnesses. His testimony that he was never threatened withdischarge prior to the hearing is therefore discredited. Arroyo did in factadmit being spoken to about his absence record on many occasions, butonly recalls being told by Hersko that if he did not come in more often,"things ain't going right." Arroyo admitted that he interpreted these re-marks to mean "that probably I would get fired or thrown out."69 As noted above, I have found that Herbst never made such aremark.70 Arroyo asserts that he thought that he would be fired because of hisbeing out so many days so he decided to quit instead.tled to unemployment because he had quit, and that he(Herbst) would not tell a lie to Unemployment that hewas let go for lack of work. Arroyo asked if Herbstcould help him out and said that he had no money.Herbst answered, "nobody asked you to quit." Arroyothen said that he was sorry and was out of work, andasked for his job back. Arroyo also promised that hewould come on time and would show up every day. Hereiterated that he was broke and needed the moneybadly. Herbst told Arroyo that he would think about it,and see if he "wanted to go through again those absenteeproblems."A few days later Arroyo called Herbst again, andHerbst told him to come down to the shop and theywould discuss the matter further. When Arroyo arrivedat the plant he encountered Hersko. Arroyo began bytelling Hersko that he needed his job back and that hiswife and children needed to eat. Arroyo added that theUnion had promised him so many things, includingpromising to get him a job if he were out of work, butthere were 2,000 people unemployed there, and they (theUnion) did not even want to talk to him because theyhad so many people. Arroyo continued that he was sorryhe made charges against Olympia and was sorry he evergot into this mess.Hersko replied that he felt sorry for Arroyo that hehad to go through all this. Hersko added, "If I wouldhave been you, I would have been smarter to beginwith." Hersko also said to Arroyo that he felt if Arroyopromises to improve his attendance record, Herbst couldbe convinced to rehire him. Herbst then came over andcalled Arroyo into his office. Herbst told him that hesympathized with Arroyo's problems of sickness and hisfamily, but he (Herbst) is running a business. Herbstadded, "I can't afford to have a machine down everytime you don't show up. It is a machine that costsmoney. It has to operate especially when there is work."Herbst then offered to take him back if he could assureHerbst that he would come in every day and do hiswork. Arroyo with tears in his eyes, promised to comein every day and work. Herbst told him to start workimmediately which he then did.71Based on the above facts, I find that the GeneralCounsel has not established that Respondent has violatedthe Act as alleged, or in any other manner with respectto its actions concerning Arroyo As to the warningissued to Arroyo, the evidence revealed that Respondenthad issued many similar warnings to him, threatening dis-charge if he did not improve his attendance record both71 The above recitation of facts with respect to the events concerningthe rehire of Arroyo is derived primarily from the credited and consistenttestimony of Herbst and Hersko. I do not credit Arroyo's confused, un-certain, and inconsistent testimony to the effect that Hersko requestedthat he drop the charges that he had against Respondent in order to gethis job back. I rely upon, in addition to my overall assessment of Ar-royo's testimony in this phase of the proceeding as set forth above, thefact that Arroyo gave a number of versions of the alleged offending con-version with Hersko, on direct, cross, recross and redirect, each differingin substantially crucial areas, such as whether Hersko used the wordcharges, and what instructions, if any, Hersko gave him. I note addition-ally that Arroyo was not the charging party in any of the cases herein, sothat there was nothing for him to have withdrawn, and no logical reasonfor Respondent to have suggested that he do so.540 OLYMPIA PLASTICS CORP.prior to and after the appearance of Local 98. Moreover,some of these warnings, also occurred in Herbst's officeand in the presence of his secretary. Although the timingof the warnings is somewhat suspicious, since it occurreda week after Arroyo testified, this timing is outweighedand adequately explained by the circumstances. Thus,Arroyo failed to appear at work on May 7, the day afterthe hearing, and failed to notify Respondent of this fact,finally offering the rather lame excuse that it was notworth it for him to come in for a half day, while regular-ly reporting to work on Fridays, also a half a day. Addi-tionally, he was again absent on May 12, the day beforethe warning was issued. I therefore find that the decisionto issue Arroyo a warning for his continued poor ab-senca record was not motivated in any way by his activi-ties on behalf of Local 98 nor his testimony at the hear-ing.It is true, as the General Counsel points out, thatHerbst admitted that he was bothered by Arroyo's un-truthful testimony at the hearing, but I am persuadedthat Herbst was testifying candidly when he stated thatthis had no effect on the decision to issue him a warning,but rather that in view of Arroyo's tendency to attributecomments to Herbst that he did not make, Herbstwanted his secretary to be present as a potential witnessto refute any inaccurate or fabricated allegations Arroyomight make. 7 I find nothing unlawful or coercive inHerbst's action in making sure his secretary was presentas a potential witness. I note that his secretary had beenpresent at some prior warnings given to Arroyo, soHerbst's action cannot be construed as a discriminatorychange in the manner in which he gave the warning. Ifind that Respondent acted reasonably and prudently inseeking to have a witness present, because of the "deli-cate situation" present at the time,73and has not violatedthe Act either with respect to the issuance of the warn-ing itself nor the manner or circumstances in which thewarning was given.I would also observe that in my judgment Respondent,rather than discriminating against Arroyo for his testimo-ny or his union activities, may have bent over backwardsto retain him for these reasons. The only action takenagainst him was a warning, which he had been issuedmany times before, and Respondent did not terminateArroyo even when he was out for 5 days in a row inAugust and failed to even call. Yet, Arroyo quit at thattime and then, after unsuccessfully attempting to collectunemployment insurance, begged Respondent for his jobback and Herbst surprisingly agreed, although under noobligation to do so. These are not the actions of an em-ployer who is intent on discriminating against an em-ployee because of his union activities or his testimony.Accordingly, I shall recommend dismissal of this alle-gation of the complaint.With respect to the allegation in the complaint, asamended, that Respondent attempted to condition the"2 I would note that I did not credit Arroyo with respect to his testi-mony which particularly bother Herbst; i.e., that he (Herbst) had said Re-spondent would only hire Jews.7s It appears that Herbst's fears were well justified, in view of the factthat a complaint had been issued with respect to Respondent's conductinvolving Arroyo.employment of Arroyo upon his withdrawing Boardcharges or recanting testimony, as noted I have discredit-ed Arroyo's testimony to this effect. Rather, I havefound that the only mention of charges was made byArroyo himself, while complaining about his decision tobecome involved with the Union, indicating that he wassorry about the charges, in an obvious attempt to curryfavor with Respondent in order to persuade Respondentto take him back to work. Thus, the record does not sup-port a finding that Respondent violated the Act as al-leged by the General Counsel.The record does indicate, however, that Hersko in dis-cussing Arroyo's union activity made the comment, "if Iwould have been you, I would have been smarter tobegin with." While in some circumstances this kind of aremark might be construed as unlawful, I do not believethat the instant situation warrants such a finding. Herskowas merely responding to an agreening with Arroyo'sown statement of his disenchantment with his decision tobecome involved with the Union (Local 98), and his rea-sons for such dissatisfaction. It does not seem reasonableto conclude that Hersko's comments, in these circum-stances, can be construed as an implied threat or prom-ise, or an otherwise coercive statement.Based on the foregoing, I shall therefore recommenddismissal of the allegation in the complaint, as amended,pertaining to the alleged attempt to condition employ-ment of Arroyo, as well as recommending that the com-plaint in Case 29-CA-8949 be dismissed in its entirety.CONCLUSIONS OF LAW1. Respondent Olympia Plastics Corp. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Rubberized Novelty & Plastic Fabric Workers'Union, Local 98, International Ladies' Garment Work-ers' Union, AFL-CIO, and Amalgamated Union Local 5,are each labor organizations within the meaning of Sec-tion 2(5) of the Act.3. By laying off and refusing to recall or reinstate Gif-ford Sterling because of his activities on behalf of andsupport for Local 98, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.4. By changing the lunchbreak procedures and reduc-ing the hours of work, and overtime for its employees,because they engaged in activities on behalf of and sup-ported Local 98, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.5. By interrogating employees concerning their unionactivities and their intentions to vote in an NLRB elec-tion, by threatening employees with discharge and lossof the possibility of a bonus because of their support forLocal 98, and by unlawfully promulgating and applyinga discriminatory and overly broad no-solicitation rule re-stricted to discussions about unions which can reasonablybe construed as applying to employees when they are onoff-duty time, Respondent had engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. By informing its employees that it preferred thatthey support and vote for Local 5 rather than Local 98in the pending election, while promising these employeeswage increases, bonuses, and other benefits and improve-ments in their conditions of employment, and informingthem that they would obtain the same or better benefitsif they selected Local 5 as they would if they supportedLocal 98, thereby informing employees that it would befutile for them to select Local 98 as their collective-bar-gaining representative, Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act,as well as contributing unlawful assistance to Local 5 inviolation of Section 8(a)(2) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. Respondent has not otherwise violated the NationalLabor Relations Act.9. Samuel Hersko is a supervisor and agent of Re-spondent within the meaning of Section 2(11) of the Act,and the challenge to his ballot is sustained and shallremain unopened and uncounted. Accordingly, a certifi-cation of representatives should be issued to Local 98 asthe collective-bargaining representative of Respondent'semployees.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the purposes ofthe Act. Having found that Respondent laid off or termi-nated Gifford Sterling in violation of Section 8(a)(1) and(3) of the Act, I shall recommend that Respondent be or-dered to offer Sterling immediate and full reinstatementto his former position of employment or, if that positionis not available, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges previously enjoyed.Having also found that Respondent has violated Sec-tion 8(a)(1) and (3) of the Act by changing its lunchbreakprocedures and working hours, and reducing overtimefor its employees, I deem it appropriate to order Re-spondent to restore its prior practice of working hoursfor the bagmaking department of 8 a.m. to 6 p.m.,Monday to Thursday, and 8 a.m. to 2 p.m. on Fridays,and to permit employees to eat their lunch while con-tinuing to work, thereby receiving pay for their lunch-break.I shall also recommend that Respondent be ordered tomake whole Sterling and the employees in the bagmak-ing department,74for any losses they may have suffered74 Although the complaint alleges certain specific employees in thebagmaking department, i.e., the Local 98 supporters, Arroyo, Thompson,Powell, and Ellis, as having been discriminated against in this regard, it isobvious that the changes in hours and to some extent the reduction inovertime, were applied to all employees in the department, such asWeiler and even later on to the new hire, Azarev. However, since thecomplaint does not allege Weiler or Azarev as discriminatees, I find thatRespondent was not appraised that its conduct with respect to them wasin issue, and foreclosed it from perhaps offering some defense peculiar tothese individuals. Thus, I find that it is inappropriate to order any back-pay for these individuals, since their status was not fully litigated.by reason of the discrimination against them. The loss ofearnings for Sterling and the other discriminatees shall becomputed in the manner prescribed in F. W WoolworthCo., 90 NLRB 289 (1950), and shall include interest asset forth in Isis Plumbing & Heating Co., 138 NLRB 716(1962), and Florida Steel Corp., 231 NLRB 651 (1977).I shall also order expunction from Respondent's filesof any reference to the layoff or termination of Sterling.Sterling Sugars, 261 NLRB 472 (1982).I also deem it appropriate to order Respondent to re-scind and abrogate its rule prohibiting employees fromdiscussing unions among themselves, and notify its em-ployees that it has taken such action and that they mayhenceforth engage in such discussions on its premisessubject to limitations permissible under the Act. See BlueCross-Blue Shield of Alabama, 225 NLRB 1217, 1225(1976).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER75The Respondent, Olympia Plastics Corp., New York,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Interrogating its employees concerning their mem-bership in or support for Rubberized Novelty & PlasticFabric Workers' Union, Local 98, International Ladies'Garment Workers' Union, AFL-CIO, herein calledLocal 98, or concerning their intentions in voting in aNational Labor Relations Board election.(b) Threatening its employees with discharge, loss ofthe possibility of a bonus, or other reprisals, because oftheir support for Local 98.(c) Instructing its employees not to talk about Local98 or unions in the absence of a valid no-solicitation rule.(d) Enforcing or maintaining a no-solicitation rulewhich can reasonably be construed as applying to em-ployees when they are on off-duty time.(e) Informing its employees that it preferred that theysupport and vote for Amalgamated Local 5, hereincalled Local 5, rather than Local 98 in a National LaborRelations Board election.(f) Promising its employees wage increases, bonuses,and other benefits and improvements in their conditionsof employment, to induce them to support and vote forLocal 5 in a National Labor Relations Board election, orto abandon their support for and activities on behalf ofLocal 98.(g) Informing its employees that they would obtain thesame or better benefits if they selected Local 5, as theywould if they supported Local 98, or otherwise inform-ing its employees that it would be futile for them toIs In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein, shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.542 OLYMPIA PLASTICS CORP.select Local 98 as their collective-bargaining representa-tive.(h) Laying off or terminating its employees because oftheir activities on behalf of or support for Local 98.(i) Changing its lunchbreak procedures, and reducingthe hours of work and overtime of its employees, be-cause of their activities on behalf of or support for Local98.(j) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Gifford Sterling immediate and full reinstate-ment to his former position of employment or, if that jobno longer exists, to a substantially equivalent position,without prejudice to his seniority and other rights andprivileges previously enjoyed.(b) Restore its prior schedule of working hours for theemployees in the bagmaking department, of 8 a.m. to 6p.m., Monday to Thursday, and 8 a.m. to 2 or 3 p.m. onFridays, while permitting said employees to eat theirlunch while continuing to work, thereby receiving payfor their lunchbreak.(c) Make whole employees Gifford Sterling, MichaelThompson, Daniel Ellis, Israel Arroyo, and EdwinPowell for any losses of pay each may have suffered byreason of the discrimination against them in the mannerset forth above in the section entitled "The Remedy."(d) Expunge from its files any reference to the layoffor termination of Gifford Sterling on November 7, 1980,and notify him in writing that this has been done andthat evidence of this unlawful termination will not beused as a basis for future personnel actions against him.(e) Rescind and abrogate its rule prohibiting employeesfrom discussing unions among themselves, and notify itsemployees that it has taken such action and that theymay henceforth engage in such discussions on its prem-ises subject to limitations permissible under the Act.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(g) Post at its place of business in Brooklyn, NewYork, copies of the attached notice marked "Appen-dix."76Copies of said notice, on forms provided by theRegional Director for Region 29, after being duly signedby Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notice to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that the said notices arenot altered, defaced, or covered by any other material.at In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(h) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaints, asamended, be dismissed in all other respects.IT IS FURTHER ORDERED that in Case 29-RC-5205, thechallenge to the ballot of Isaac Hersko be sustained, andthat a certification of representatives be issued to Local98 as the collective-bargaining representative of Re-spondent's employees.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT interrogate our employees con-cerning their membership in or support for Rubber-ized Novelty & Plastic Fabric Workers' Union,Local 98, International Ladies' Garment Workers'Union, AFL-CIO, herein called Local 98, or con-cerning their intentions in voting in a NationalLabor Relations Board election.WE WILL NOT threaten our employees with dis-charge, loss of the possibility of a bonus, or otherreprisals, because of their support for Local 98.WE WILL NOT instruct our employees not to talkabout Local 98 or unions in the absence of a validno-solicitation rule.WE WILL NOT enforce or maintain a no-solicita-tion rule which can reasonably be construed as ap-plying to employees when they are on off-dutytime.WE WILL NOT inform our employees that weprefer that they support and vote for AmalgamatedLocal 5, herein called Local 5, rather than Local 98in a National Labor Relations Board election.WE WILL NOT promise our employees wage in-creases, bonuses, and other benefits and improve-ments in their conditions of employment, to inducethem to support and vote for Local 5 in a NationalLabor Relations Board election or to abandon theirsupport for the activities on behalf of Local 98.WE WILL NOT inform our employees that theywould obtain the same or better benefits if they se-lected Local 5 as they would if they supportedLocal 98, or otherwise inform our employees that itwould be futile for them to select Local 98 as theircollective-bargaining representative.WE WILL NOT lay off or terminate any of ouremployees because of their activities on behalf of orsupport for Local 98.WE WILL NOT change our lunch break proce-dures, and/or reduce the hours of work and over-543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime of our employees, because of their activities onbehalf of or support for Local 98.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them underSection 7 of the Act.WE WILL offer Gifford Sterling immediate andfull reinstatement to his former position of employ-ment or, if that job no longer exists, to a substantial-ly equivalent position, without prejudice to his se-niority and other rights and privileges previouslyenjoyed.WE WILL restore our prior schedule of workinghours for the employees in the bagmaking depart-ment, of 8 a.m. to 6 p.m., Monday to Thursday, and8 a.m. to 2 or 3 p.m. on Fridays, while permittingsaid employees to eat their lunch while continuingto work, thereby receiving pay for their lunchbreak.WE WILL make whole employees Gifford Ster-ling, Michael Thompson, Daniel Ellis, IsraelArroyo, and Edwin Powell for any losses of payeach may have suffered by reason of the discrimina-tion against them, plus interest.WE WILL expunge from our files any reference tothe layoff or termination of Gifford Sterling, on No-vember 7, 1980, and notify him in writing that thishas been done and that evidence of this unlawfultermination will not be used as a basis for anyfuture personnel action against him.WE WILL rescind and abrogate our rule prohibit-ing employees from discussing unions among them-selves, and notify our employees that we have takensuch action and that they may henceforth engage insuch discussions on our premises subject to limita-tions permissible under the Act.OLYMPIA PLASTICS CORP.544